Exhibit 10.2

 

EXECUTION VERSION

 

 

 

GUARANTEE AND COLLATERAL AGREEMENT

 

dated as of

 

December 20, 2017

 

among

 

DIPLOMAT PHARMACY, INC.,

 

THE SUBSIDIARIES OF DIPLOMAT PHARMACY, INC.

IDENTIFIED HEREIN

 

and

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

 

Definitions

SECTION 1.01. Defined Terms

1

SECTION 1.02. Other Defined Terms

1

 

 

ARTICLE II

 

Guarantee

 

 

SECTION 2.01. Guarantee

5

SECTION 2.02. Guarantee of Payment; Continuing Guarantee

6

SECTION 2.03. No Limitations

6

SECTION 2.04. Reinstatement

7

SECTION 2.05. Agreement to Pay; Subrogation

7

SECTION 2.06. Information

7

SECTION 2.07. Keepwell

8

 

 

ARTICLE III

 

 

Pledge of Securities

 

 

SECTION 3.01. Pledge

8

SECTION 3.02. Delivery of the Pledged Securities

8

SECTION 3.03. Representations and Warranties

10

SECTION 3.04. Registration in Nominee Name; Denominations

11

SECTION 3.05. Voting Rights; Dividends and Interest

11

 

 

ARTICLE IV

 

 

Security Interests in Personal Property

 

 

SECTION 4.01. Security Interest

13

SECTION 4.02. Representations and Warranties

15

SECTION 4.03. Covenants

17

SECTION 4.04. Instruments and Tangible Chattel Paper

19

 

--------------------------------------------------------------------------------


 

ARTICLE V

 

Remedies

 

 

SECTION 5.01. Remedies Upon Default

20

SECTION 5.02. Application of Proceeds

22

SECTION 5.03. Grant of License To Use Intellectual Property

23

SECTION 5.04. Securities Act

23

SECTION 5.05. Registration

24

 

 

ARTICLE VI

 

 

Indemnity, Subrogation, Contribution and Subordination

 

 

SECTION 6.01. Indemnity and Subrogation

25

SECTION 6.02. Contribution and Subrogation

25

SECTION 6.03. Subordination

26

 

 

ARTICLE VII

 

 

Miscellaneous

 

 

SECTION 7.01. Notices

26

SECTION 7.02. Waivers; Amendment

26

SECTION 7.03. Administrative Agent’s Fees and Expenses; Indemnification

27

SECTION 7.04. Survival

28

SECTION 7.05. Counterparts; Effectiveness; Successors and Assigns

28

SECTION 7.06. Severability

28

SECTION 7.07. Governing Law; Jurisdiction; Consent to Service of Process

29

SECTION 7.08. WAIVER OF JURY TRIAL

29

SECTION 7.09. Headings

30

SECTION 7.10. Security Interest Absolute

30

SECTION 7.11. Termination or Release

30

SECTION 7.12. Additional Subsidiaries

30

SECTION 7.13. Administrative Agent Appointed Attorney-in-Fact

31

SECTION 7.14. Matters Relating to Beneficiaries of Secured Cash Management
Obligations and Secured Hedging Obligations

31

 

--------------------------------------------------------------------------------


 

Schedules

 

Schedule I

Domestic Subsidiary Loan Parties

Schedule II

Pledged Equity Interests; Pledged Debt Securities

Schedule III

Intellectual Property

Schedule IV

Commercial Tort Claims

 

Exhibits

 

Exhibit I

Form of Supplement

Exhibit II-A

Form of Patent Security Agreement

Exhibit II-B

Form of Trademark Security Agreement

Exhibit II-C

Form of Copyright Security Agreement

 

--------------------------------------------------------------------------------


 

GUARANTEE AND COLLATERAL AGREEMENT dated as of December 20, 2017 (this
“Agreement”), among the Company (as defined below), the Subsidiaries (as defined
in the Credit Agreement referenced below) from time to time party hereto and
JPMorgan Chase Bank, N.A. (“JPMorgan”), as Administrative Agent.

 

Reference is made to the Credit Agreement dated as of December 20, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Diplomat Pharmacy, Inc. (the “Company”), the Lenders
and the Issuing Banks from time to time party thereto and JPMorgan, as
Administrative Agent.  The Lenders and Issuing Banks have agreed to extend
credit to the Company on the terms and subject to the conditions set forth in
the Credit Agreement.  The obligations of the Lenders and the Issuing Banks to
extend such credit are conditioned upon, among other things, the execution and
delivery of this Agreement. The Domestic Subsidiary Loan Parties are
Subsidiaries of the Company and will derive substantial benefits from the
extension of credit to the Company pursuant to the Credit Agreement and are
willing to execute and deliver this Agreement in order to induce the Lenders and
the Issuing Banks to extend such credit.  Accordingly, the parties hereto agree
as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.  Defined Terms.  (a)  Each capitalized term used but not defined
herein and defined in the Credit Agreement shall have the meaning specified in
the Credit Agreement.  Each other term used but not defined herein that is
defined in the New York UCC (as defined herein) shall have the meaning specified
in the New York UCC.  The term “instrument” shall have the meaning specified in
Article 9 of the New York UCC.

 

(b)  The rules of construction specified in Section 1.03 of the Credit Agreement
also apply to this Agreement, mutatis mutandis.

 

SECTION 1.02.  Other Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:

 

“Agreement” has the meaning assigned to such term in the Preamble hereto.

 

“Article 9 Collateral” has the meaning assigned to such term in Section 4.01(a).

 

“Claiming Party” has the meaning assigned to such term in Section 6.02.

 

“Collateral” means, collectively, the Article 9 Collateral and the Pledged
Collateral.

 

“Company” has the meaning assigned to such term in the Recitals hereto.

 

--------------------------------------------------------------------------------


 

“Contributing Party” has the meaning assigned to such term in Section 6.02.

 

“Copyright License” means any written agreement to which a Grantor is a party,
now or hereafter in effect, granting to any Person any right to use any
Copyright owned by any Grantor or that any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any Copyright owned by any
other Person or that any other Person otherwise has the right to license, and
all rights of any Grantor under any such agreement.

 

“Copyrights” means, with respect to any Person, all the following now owned or
hereafter acquired by such Person:  (a) all copyright rights in any work subject
to the copyright laws of the United States of America or any other country or
any political subdivision thereof, whether as author, assignee, transferee or
otherwise, (b) all registrations and applications for registration of any such
copyright in the United States of America or any other country, including,
registrations, recordings, supplemental registrations, pending applications for
registration, and renewals in the United States Copyright Office (or any similar
office in any other country or any political subdivision thereof), including, in
the case of any Grantor, any of the foregoing set forth under its name on
Schedule III and (c) any other adjacent or other rights related or appurtenant
to the foregoing, including moral rights.

 

“Credit Agreement” has the meaning assigned to such term in the Recitals hereto.

 

“Direct Borrower Obligations” means any Obligations of the Company, in its
capacity as a Borrower under the Credit Agreement, or as a counterparty or
direct obligor (or as a guarantor of a non-Loan Party counterparty or direct
obligor) with respect to a Secured Cash Management Obligation or a Secured
Hedging Obligation; provided that, for the purposes of determining any
Obligations of any Loan Party pursuant to Section 2.01 of this Agreement, the
definition of “Direct Borrower Obligations” shall not create any guarantee by
any Loan Party of (or grant of security interest by such Loan Party to support,
as applicable) any Excluded Swap Obligations of such Loan Party.

 

“Domestic Subsidiary Loan Parties” means, collectively, (a) the Subsidiaries
identified on Schedule I and (b) each other Domestic Subsidiary that becomes a
party to this Agreement after the Closing Date.

 

“Federal Securities Laws” has the meaning assigned to such term in Section 5.04.

 

“Global Intercompany Note” means a promissory note evidencing all Indebtedness
of the Company and the other Subsidiaries that, in each case, is owing to any
Loan Party from time to time.

 

“Grantors” means, collectively, the Company and each Domestic Subsidiary Loan
Party party hereto from time to time.

 

2

--------------------------------------------------------------------------------


 

“Guarantors” means, collectively, the Company (with respect to the Other
Obligations) and each Domestic Subsidiary Loan Party (with respect to all
Obligations).

 

“Indemnified Amount” has the meaning assigned to such term in Section 6.02.

 

“Intellectual Property” means all intellectual and similar property of every
kind and nature, including inventions, designs, utility models, Patents,
Copyrights, Licenses, Trademarks, trade secrets, domain names, confidential or
proprietary technical and business information, know-how or other data or
information, software and databases, all modifications, derivatives, additions
and improvements thereon, and all embodiments or fixations thereof and
applications therefor, and related documentation, registrations and franchises.

 

“IP Security Agreements” has the meaning assigned to such term in
Section 4.02(b).

 

“JPMorgan” has the meaning assigned to such term in the Preamble.

 

“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement granting rights in or to Intellectual
Property to which any Grantor is a party, including, in the case of any Grantor,
any of the forgoing set forth under its name on Schedule III.

 

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

“Obligations” means (a) all the Loan Document Obligations, (b) all the Secured
Cash Management Obligations and (c) all the Secured Hedging Obligations (other
than any Excluded Swap Obligation); provided that for the purposes of Article II
of this Agreement, the term “Obligations” as it applies to the Company in its
capacity as a Guarantor shall exclude any Direct Borrower Obligations.

 

“Other Obligations” mean any and all Obligations other than Direct Borrower
Obligations of the Company.

 

“Patent License” means any written agreement to which a Grantor is a party, now
or hereafter in effect, granting to any Person any right to make, use or sell
any invention on which a Patent has been granted to any Grantor or that any
Grantor otherwise has the right to license, or granting to any Grantor any right
to make, use or sell any invention on which a Patent has been granted to any
other Person or that any other Person otherwise has the right to license, and
all rights of any Grantor under any such agreement.

 

“Patents” mean, with respect to any Person, all the following now owned or
hereafter acquired by such Person: (a) all letters patent of the United States
of America or the equivalent thereof in any other country, all registrations and
recordings thereof and all applications for letters patent of the United States
of America or the equivalent thereof

 

3

--------------------------------------------------------------------------------


 

in any other country or any political subdivision thereof, including
registrations, recordings and pending applications in the United States Patent
and Trademark Office or any similar offices in any other country or any
political subdivision thereof, including, in the case of any Grantor, any of the
foregoing set forth under its name on Schedule III, and (b) all reissues,
continuations, divisionals, continuations-in-part, reexaminations, supplemental
examinations, inter partes reviews, renewals, adjustments or extensions thereof,
and the inventions disclosed or claimed therein, including the right to make,
have made, use, sell, offer to sell, import or export the inventions disclosed
or claimed therein.

 

“Payment In Full” means when all Loan Document Obligations have been paid in
full (except contingent indemnification and expense reimbursement obligations
and tax gross-up or yield protection obligations which, in each case, survive
the termination of the Loan Documents and in respect of which no claim has been
made) and the Lenders have no further commitment to lend under the Credit
Agreement, the LC Exposure has been reduced to zero and the Issuing Banks have
no further obligations to issue Letters of Credit under the Credit Agreement
(other than any Letter of Credit as to which the Company has made arrangements
to cash collateralize in accordance with the Credit Agreement, or made other
arrangements otherwise satisfactory to the applicable Issuing Bank).

 

“Perfection Certificate” means the Perfection Certificate dated the Closing Date
delivered by the Company to the Administrative Agent pursuant to
Section 4.02(e) of the Credit Agreement.

 

“Pledged Collateral” has the meaning assigned to such term in Section 3.01.

 

“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.

 

“Pledged Equity Interests” has the meaning assigned to such term in
Section 3.01.

 

“Pledged Securities” means any promissory notes, stock certificates, unit
certificates, limited liability membership interest certificates and other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Domestic Subsidiary Loan Party that, at the time the relevant guarantee (or
grant of the relevant security interest, as applicable) becomes effective with
respect to such Swap Obligation, has total assets exceeding $10,000,000 or
otherwise constitutes an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder and can cause another
person to qualify as an “eligible contract participant” with respect to such
Swap Obligation at such time by guaranteeing or entering into a keepwell
pursuant to section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

4

--------------------------------------------------------------------------------


 

“Security Interest” has the meaning assigned to such term in Section 4.01(a).

 

“Supplement” means an instrument substantially in the form of Exhibit I hereto,
or any other form approved by the Administrative Agent, and in each case
reasonably satisfactory to the Administrative Agent.

 

“Supplemental Perfection Certificate” means each supplemental Perfection
Certificate delivered by the Company pursuant to Section 5.03(b) of the Credit
Agreement.

 

“Trademark License” means any written agreement to which a Grantor is a party,
now or hereafter in effect, granting to any Person any right to use any
Trademark owned by any Grantor or that any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any Trademark owned by any
other Person or that any other Person otherwise has the right to license, and
all rights of any Grantor under any such agreement.

 

“Trademarks” means, with respect to any Person, all of the following now owned
or hereafter acquired by such Person:  (a) all trademarks, service marks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, trade dress, logos, domain names, global top level domain
names, other source or business identifiers, designs and general intangibles of
like nature, all registrations and recordings thereof, and all registration and
recording applications filed in connection therewith, including registrations
and registration applications in the United States Patent and Trademark Office
or any similar office in any State of the United States of America or any other
country or any political subdivision thereof, all extensions or renewals
thereof, and all common law rights related thereto, including, in the case of
any Grantor, any of the foregoing set forth under its name on Schedule III,
(b) all goodwill associated therewith or symbolized thereby and (c) all other
assets, rights and interests that uniquely reflect or embody such goodwill.

 

ARTICLE II

 

Guarantee

 

SECTION 2.01.  Guarantee.  Each Guarantor irrevocably and unconditionally
guarantees, jointly with the other Guarantors and severally, as a primary
obligor and not merely as a surety, for the benefit of the Secured Parties, by
way of an independent payment obligation, the punctual payment of the
Obligations when due (other than, with respect to any Loan Party, any Excluded
Swap Obligations of such Loan Party).  Each Guarantor (solely in its capacity as
such) further agrees that the Obligations may be extended or renewed (in the
case of the Loan Document Obligations, in accordance with the terms of the
Credit Agreement), in whole or in part, or amended or modified (in the case of
the Loan Document Obligations, in accordance with the terms of the Credit
Agreement), without notice to or further assent from it, and that it will remain
bound upon its guarantee hereunder notwithstanding any such extension, renewal,
amendment or modification of any Obligation.

 

5

--------------------------------------------------------------------------------


 

To the maximum extent permitted by applicable law, each Guarantor waives
presentment to, demand of payment from and protest to the Company or any other
Loan Party of any of the Obligations, and also waives notice of acceptance of
its guarantee hereunder and notice of protest for nonpayment.

 

SECTION 2.02.  Guarantee of Payment; Continuing Guarantee.  Each Guarantor
further agrees that its guarantee hereunder constitutes a guarantee of payment
when due (whether or not any bankruptcy, insolvency, receivership or other
similar proceeding shall have stayed the accrual or collection of any of the
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by the Administrative
Agent or any other Secured Party to any security held for the payment of the
Obligations or to any balance of any deposit account or credit on the books of
the Administrative Agent or any other Secured Party in favor of the Company, any
other Loan Party or any other Person.  Each Guarantor agrees that its guarantee
hereunder is continuing in nature and applies to all Obligations, whether
currently existing or hereafter incurred.

 

SECTION 2.03.  No Limitations.  (a)  Except for the termination or release of a
Guarantor’s obligations hereunder as expressly provided in Section 7.11, the
obligations of each Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of the Obligations, any
impossibility in the performance of the Obligations or otherwise.  Without
limiting the generality of the foregoing, except for the termination or release
of its obligations hereunder as expressly provided in Section 7.11, to the
fullest extent permitted by applicable law, the obligations of each Guarantor
hereunder shall not be discharged or impaired or otherwise affected by (i) the
failure of the Administrative Agent or any other Secured Party to assert any
claim or demand or to enforce any right or remedy under the provisions of any
Loan Document or otherwise; (ii) any rescission, waiver, amendment or
modification of, or any release from any of the terms or provisions of, any Loan
Document or any other agreement, including with respect to any other Guarantor
under this Agreement; (iii) except, in the case of any Guarantor, for the
release of any of such Guarantor’s Collateral hereunder as expressly provided in
Section 7.11, the release of, or any impairment of or failure to perfect any
Lien on or security interest in, any security held by the Administrative Agent
or any other Secured Party for any of the Obligations; (iv) any default, failure
or delay, wilful or otherwise, in the performance of any of the Obligations; or
(v) any other act or omission that may or might in any manner or to any extent
vary the risk of any Guarantor or otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than Payment In Full).  Each
Guarantor expressly authorizes the Secured Parties to take and hold security for
the payment and performance of the Obligations, to exchange, waive or release
any or all such security (with or without consideration), to enforce or apply
such security and direct the order and manner of any sale thereof in accordance
with the terms of the Loan Documents in their sole discretion or to release or
substitute any one or more other guarantors or obligors upon or in respect of
the Obligations, all without affecting the obligations of any Guarantor
hereunder.

 

6

--------------------------------------------------------------------------------


 

(b)  To the fullest extent permitted by applicable law, each Guarantor waives
any defense based on or arising out of any defense of the Company or any other
Loan Party or the unenforceability of the Obligations or any part thereof from
any cause, or the cessation from any cause of the liability of the Company or
any other Loan Party, other than Payment in Full.  The Administrative Agent
(acting on behalf of the Secured Parties) may, at its election and in accordance
with the terms of the Loan Documents, foreclose on any security held by it by
one or more judicial or nonjudicial sales, accept an assignment of any such
security in lieu of foreclosure, compromise or adjust any part of the
Obligations, make any other accommodation with the Company or any other Loan
Party or exercise any other right or remedy available to it against the Company
or any other Loan Party, without affecting or impairing in any way the liability
of any Guarantor hereunder except to the extent Payment In Full shall have
occurred.  To the fullest extent permitted by applicable law, each Guarantor
waives any defense arising out of any such election even though such election
operates, pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
the Company or any other Loan Party, as the case may be, or any security.

 

SECTION 2.04.  Reinstatement.  Each Guarantor agrees that unless released
pursuant to Section 7.11, this Agreement and its guarantee hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any Obligation is rescinded or must otherwise
be restored or returned by the Administrative Agent or any other Secured Party
upon the bankruptcy, insolvency, dissolution, liquidation or reorganization of
the Company, any other Loan Party or otherwise.

 

SECTION 2.05.  Agreement to Pay; Subrogation.  In furtherance of the foregoing
provisions of this Article II and not in limitation of any other right that the
Administrative Agent or any other Secured Party has at law or in equity against
any Guarantor by virtue hereof, upon the failure of the Company or any other
Loan Party to pay any Obligation when and as the same shall become due, whether
at maturity, by acceleration, after notice of prepayment or otherwise, each
Guarantor hereby promises to and will forthwith pay, or cause to be paid, to the
Administrative Agent for distribution to the applicable Secured Parties in cash
the amount of such unpaid Obligation.  Upon payment by any Guarantor of any sums
to the Administrative Agent as provided above, all rights of such Guarantor
against the Company or any other Loan Party arising as a result thereof by way
of right of subrogation, contribution, reimbursement, indemnity or otherwise
shall in all respects be subject to Article VI.

 

SECTION 2.06.  Information.  Each Guarantor (a) assumes all responsibility for
being and keeping itself informed of the Company and each other Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and (b) agrees that none
of the Administrative Agent or the other Secured Parties will have any duty to
advise such Guarantor of information known to it or any of them regarding such
circumstances or risks.

 

7

--------------------------------------------------------------------------------


 

SECTION 2.07.  Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally, and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each other
Loan Party to honor all of its obligations under this guarantee in respect of
any Swap Obligation (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 2.07 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this
Section 2.07, or otherwise under this guarantee, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  The obligations of each Qualified ECP Guarantor under this
Section 2.07 shall remain in full force and effect until Payment in Full has
occurred.  Each Qualified ECP Guarantor intends that this Section 2.07
constitute, and this Section 2.07 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

ARTICLE III

 

Pledge of Securities

 

SECTION 3.01.  Pledge.  As security for the payment in full of the Obligations,
each Grantor hereby assigns as security and pledges to the Administrative Agent,
its successors and assigns, for the benefit of the Secured Parties, and hereby
grants to the Administrative Agent, its successors and assigns, for the benefit
of the Secured Parties, a security interest in, all such Grantor’s right, title
and interest in, to and under: (a)(i) the Equity Interests now or at any time
hereafter owned by or on behalf of such Grantor, including those set forth
opposite the name of such Grantor on Schedule II, and (ii) all certificates and
other instruments representing all such Equity Interests ((i) and
(ii) collectively, the “Pledged Equity Interests”); provided that the Pledged
Equity Interests shall not include (A) more than 65% of the issued and
outstanding voting Equity Interests of any Subsidiary that is a CFC or CFC
Holding Company; or (B) Equity Interests in any Person that constitute Excluded
Equity Interests or Excluded Assets; (b)(i) the debt securities now owned or at
any time hereafter acquired by such Grantor, including those listed opposite the
name of such Grantor on Schedule II, but excluding any Excluded Asset and
(ii) all promissory notes and other instruments evidencing all such debt
securities, but excluding any Excluded Asset ((i) and (ii) collectively, the
“Pledged Debt Securities”); (c) all other property of such Grantor that may be
delivered to and held by the Administrative Agent pursuant to the terms of this
Section 3.01 or Section 3.02; (d) subject to Section 3.05, all payments of
principal, and all interest, dividends or other distributions, whether paid or
payable in cash, instruments or other property from time to time received,
receivable or otherwise distributed in respect of, in exchange for or upon the
conversion of, and all other Proceeds received in respect of, the Pledged Equity
Interests and Pledged Debt Securities; (e) subject to Section 3.05, all rights
and privileges of such Grantor with respect to the securities, instruments and
other property referred to in clauses (a), (b), (c) and (d) above; and (f) all
Proceeds of any of the foregoing (the items referred to in clauses (a) through
(f) above being collectively referred to as the “Pledged Collateral”).

 

SECTION 3.02.  Delivery of the Pledged Securities; Uncertificated Securities. 
(a)  Each Grantor agrees to deliver or cause to be delivered to the
Administrative Agent any

 

8

--------------------------------------------------------------------------------


 

and all Pledged Equity Interests (other than (x) Equity Interests (other than
those issued by a Subsidiary) that are publicly traded securities subject to a
depositary such as DTC, or otherwise held through a securities intermediary in a
securities account, (y) Permitted Investments and (z) Pledged Equity Interests
issued by limited liability companies or limited partnerships that are not
certificated) (i) subject to Section 5.18 of the Credit Agreement, on the
Closing Date, in the case of any such Pledged Equity Interests owned by such
Grantor on the Closing Date and (ii) promptly after the acquisition thereof
(and, in any event, as required under the Credit Agreement), in the case of any
such Pledged Equity Interests acquired by such Grantor after the Closing Date.

 

(b)  Each Grantor will cause (i) all Indebtedness for borrowed money owed to
such Grantor by the Company or any Subsidiary to be evidenced by the Global
Intercompany Note and (ii) the Global Intercompany Note to be pledged and
delivered to the Administrative Agent pursuant to the terms hereof.

 

(c)  Upon delivery to the Administrative Agent as required hereunder, (i) any
Pledged Securities shall be accompanied by undated stock powers or allonges, as
applicable, duly executed by the applicable Grantor in blank or other undated
instruments of transfer reasonably satisfactory to the Administrative Agent and
such other instruments and documents as the Administrative Agent may reasonably
request and (ii) all other property comprising part of the Pledged Collateral
shall be accompanied by undated proper instruments of assignment duly executed
by the applicable Grantor in blank and such other instruments and documents as
the Administrative Agent may reasonably request.  Each delivery of Pledged
Securities (other than the Global Intercompany Note or any additional
counterparty signatories thereto) after the Closing Date shall be accompanied by
a schedule providing the information required by Schedule II with respect to
such Pledged Securities; provided that failure to attach any such schedule
hereto shall not affect the validity of such pledge of such Pledged Securities. 
Each schedule so delivered after the Closing Date shall be deemed attached
hereto and made a part hereof as a supplement to Schedule II and any prior
schedules so delivered.

 

(d)  Each Grantor acknowledges and agrees that (i) to the extent any interest in
any limited liability company or limited partnership controlled now or in the
future by such Grantor (or by such Grantor and one or more other Loan Parties)
and pledged hereunder is a “security” within the meaning of Article 8 of the New
York UCC and is governed by Article 8 of the New York UCC, such interest shall
be certificated; and such certificate shall be delivered to the Administrative
Agent in accordance with Section 3.02(a) and (ii) each such interest shall at
all times hereafter continue to be such a security and represented by such
certificate.  Each Grantor further acknowledges and agrees that with respect to
any interest in any limited liability company or limited partnership controlled
now or in the future by such Grantor (or by such Grantor and one or more other
Loan Parties) and pledged hereunder that is not a “security” within the meaning
of Article 8 of the New York UCC, the terms of such interest shall at no time
provide that such interest is a “security” within the meaning of Article 8 of
the New York UCC, nor shall such interest be represented by a certificate,
unless such Grantor provides prior written notification to the Administrative
Agent that the terms of such

 

9

--------------------------------------------------------------------------------


 

interest so provide that such interest is a “security” within the meaning of
Article 8 of the New York UCC and such interest is thereafter represented by a
certificate; and such certificate shall be delivered to the Administrative Agent
in accordance with Section 3.02(a).

 

SECTION 3.03.  Representations and Warranties.  The Grantors jointly and
severally represent and warrant to the Administrative Agent, for the benefit of
the Secured Parties, that:

 

(a) Schedule II sets forth, as of the Closing Date, a true and complete list,
with respect to each Grantor, of (i) all the Pledged Equity Interests owned by
such Grantor and the percentage of the issued and outstanding units of each
class of the Equity Interests of the issuer thereof represented by such Pledged
Equity Interests and (ii) all the Pledged Debt Securities owned by such Grantor
(other than any Pledged Equity Interests or Pledged Debt Securities that are not
or are not yet required to have been delivered to the Administrative Agent under
the terms of this Agreement or the Credit Agreement);

 

(b) the Pledged Equity Interests and Pledged Debt Securities issued by the
Company and any Subsidiary have been duly and validly authorized and issued by
the issuers thereof and (i) in the case of Pledged Equity Interests, are, to the
extent applicable, fully paid and nonassessable and (ii) in the case of Pledged
Debt Securities, are legal, valid and binding obligations of the issuers
thereof, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law;

 

(c) except for the security interests granted hereunder, each of the Grantors
(i) is as of the Closing Date and, subject to any Dispositions made in
compliance with the Credit Agreement or any repayment or other satisfaction of
indebtedness represented as evidenced by such Pledged Securities, will continue
to be the direct owner, beneficially and of record, of the Pledged Securities
indicated on Schedule II as owned by such Grantor, (ii) holds the same free and
clear of all Liens, other than Liens permitted by Section 6.02 of the Credit
Agreement, (iii) will make no further assignment, pledge, hypothecation or
transfer of, or create or permit to exist any security interest in or other Lien
on, the Pledged Collateral, other than Liens permitted by Section 6.02 of the
Credit Agreement, and (iv) will defend its title or interest thereto or therein
against any and all Liens (other than the Liens permitted by Section 6.02 of the
Credit Agreement), however arising, of all Persons whomsoever;

 

(d) each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;

 

(e) subject to applicable local laws in the case of Equity Interests in any
Foreign Subsidiary, by virtue of the execution and delivery by the Grantors of
this Agreement, when any Pledged Securities are delivered to the Administrative

 

10

--------------------------------------------------------------------------------


 

Agent in accordance with this Agreement, the Administrative Agent will obtain a
legal, valid and perfected Lien upon and security interest in such Pledged
Securities as security for the payment of the Obligations and such Lien is and
shall be prior to any other Lien on such Pledged Securities, other than Liens
permitted under Section 6.02 of the Credit Agreement that have priority as a
matter of law or are expressly contemplated under Section 6.02 of the Credit
Agreement to have priority; and

 

(f) subject to applicable local law in the case of any Equity Interests in any
Foreign Subsidiary, the pledge effected hereby is effective to vest in the
Administrative Agent, for the benefit of the Secured Parties, the rights of the
Administrative Agent in the Pledged Collateral as set forth herein and all
action by any Grantor required by the terms of this Agreement to perfect the
Lien on the Pledged Collateral has been, or will be, as applicable, duly taken.

 

SECTION 3.04.  Registration in Nominee Name; Denominations.  Upon the occurrence
and during the continuance of an Event of Default, the Administrative Agent, on
behalf of the Secured Parties, shall have the right (in its sole and absolute
discretion) to hold the Pledged Securities in its own name as pledgee, in the
name of its nominee (as pledgee or as sub-agent) or in the name of the
applicable Grantor, endorsed or assigned in blank or in favor of the
Administrative Agent for the benefit of the Secured Parties.  Upon the
occurrence and during the continuance of an Event of Default, each Grantor will
promptly give to the Administrative Agent copies of any notices or other
communications received by it with respect to Pledged Securities registered in
the name of such Grantor.  Upon the occurrence and during the continuance of an
Event of Default, the Administrative Agent shall have the right to exchange the
certificates representing Pledged Securities for certificates of smaller or
larger denominations for any purpose consistent with this Agreement.

 

SECTION 3.05.  Voting Rights; Dividends and Interest.  (a)  Unless and until an
Event of Default shall have occurred and be continuing and, other than in the
case of an Event of Default under paragraph (h) or (i) of Article VII of the
Credit Agreement, the Administrative Agent shall have notified the Grantors that
the Grantors rights, in whole or in part, under this Section 3.05 are being
suspended:

 

(i) each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Collateral or any
part thereof for any purpose not inconsistent with the terms of this Agreement
and the other Loan Documents; provided that such rights and powers shall not be
exercised in any manner that would reasonably be expected to materially and
adversely affect the rights and remedies of any of the Administrative Agent or
any other Secured Party under this Agreement or any other Loan Document or the
ability of the Secured Parties to exercise the same;

 

(ii) the Administrative Agent shall promptly execute and deliver to each
Grantor, or cause to be promptly executed and delivered to such Grantor, all
proxies, powers of attorney and other instruments as such Grantor may reasonably
request for the purpose of enabling such Grantor to exercise the voting and/or

 

11

--------------------------------------------------------------------------------


 

consensual rights and powers it is entitled to exercise pursuant to
Section 3.05(a)(i); and

 

(iii) each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral; provided that any noncash dividends,
interest, principal or other distributions that would constitute Pledged Equity
Interests or Pledged Debt Securities, whether resulting from a subdivision,
combination or reclassification of the outstanding Equity Interests of the
issuer of any Pledged Securities or received in exchange for Pledged Securities
or any part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Pledged Collateral and,
if received by any Grantor, required to be delivered to the Administrative Agent
hereunder, shall be held in trust for the benefit of the Administrative Agent
and the other Secured Parties and shall be forthwith delivered to the
Administrative Agent in the form in which they shall have been received (with
any endorsements, stock or note powers, allonges and other instruments of
transfer reasonably requested by the Administrative Agent).

 

(b)  Upon the occurrence and during the continuance of an Event of Default, and,
other than in the case of an Event of Default under paragraph (h) or (i) of
Article VII of the Credit Agreement, after the Administrative Agent shall have
notified the Grantors of the suspension of the Grantor’s rights under
Section 3.05(a)(iii), all rights of any Grantor to dividends, interest,
principal or other distributions that such Grantor is authorized to receive
pursuant to Section 3.05(a)(iii), shall thereupon become vested in the
Administrative Agent, which shall have the sole and exclusive right and
authority to receive and retain such dividends, interest, principal or other
distributions.  All dividends, interest, principal and other distributions
received by any Grantor contrary to the provisions of this Section 3.05 shall be
held in trust for the benefit of the Administrative Agent and the other Secured
Parties, shall be segregated from other property or funds of such Grantor and
shall be forthwith delivered to the Administrative Agent upon demand in the form
in which they shall have been received (with any necessary endorsements, stock
powers or other instruments of transfer).  Any and all money and other property
paid over to or received by the Administrative Agent pursuant to the provisions
of this Section 3.05(b) shall be retained by the Administrative Agent in an
account to be established by the Administrative Agent upon receipt of such money
or other property, shall be held as security for the payment of the Obligations
and shall be applied in accordance with the provisions of Section 5.02.  After
all Events of Default have been cured or waived, the Administrative Agent shall
promptly repay to each Grantor (without interest) all dividends, interest,
principal or other distributions that such Grantor would otherwise have been
permitted to retain pursuant to the terms of Section 3.05(a)(iii) and that
remain in such account.

 

(c)  Upon the occurrence and during the continuance of an Event of Default, and,
other than in the case of an Event of Default under paragraph (h) or (i) of
Article VII of the Credit Agreement, after the Administrative Agent shall have
notified

 

12

--------------------------------------------------------------------------------


 

the Grantors of the suspension of the Grantors’ rights under Section 3.05(a)(i),
all rights of any Grantor to exercise the voting and consensual rights and
powers it is entitled to exercise pursuant to Section 3.05(a)(i), shall
thereupon become vested in the Administrative Agent, which shall have the sole
and exclusive right and authority to exercise such voting and consensual rights
and powers; provided that, unless otherwise directed by the Required Lenders,
the Administrative Agent shall have the right from time to time following and
during the continuance of an Event of Default to permit the Grantors to exercise
such rights. After all Events of Default have been cured or, all rights vested
in the Administrative Agent pursuant to this paragraph (c) shall cease, the
Grantors shall have the exclusive right to exercise the voting and consensual
rights and powers they would otherwise be entitled to exercise prior to such
vesting.

 

(d)  Any notice given by the Administrative Agent to the Grantors suspending the
Grantors’ rights under Section 3.05(a): (i) may be given by telephone if
promptly confirmed in writing, (ii) may be given to one or more of the Grantors
at the same or different times and (iii) may suspend the rights and powers of
the Grantors under Section 3.05(a)(i) or Section 3.05(a)(iii) in part without
suspending all such rights or powers (as specified by the Administrative Agent
in its sole and absolute discretion) and without waiving or otherwise affecting
the Administrative Agent’s right to give additional notices from time to time
suspending other rights and powers so long as an Event of Default has occurred
and is continuing.

 

ARTICLE IV

 

Security Interests in Personal Property

 

SECTION 4.01.  Security Interest.  (a)  As security for the payment in full of
the Obligations, and subject to Section 4.01(d), each Grantor hereby grants to
the Administrative Agent, its successors and assigns, for the benefit of the
Secured Parties, a security interest (the “Security Interest”) in all such
Grantor’s right, title and interest in, to and under any and all of the
following assets now owned or at any time hereafter acquired by such Grantor or
in, to or under which such Grantor now has or at any time hereafter may acquire
any right, title or interest (collectively, the “Article 9 Collateral”):

 

(i) all Accounts;

 

(ii) all Chattel Paper;

 

(iii) all cash, cash equivalents, Deposit Accounts and Securities Accounts;

 

(iv) all Documents;

 

(v) all Equipment;

 

(vi) all General Intangibles, including all Intellectual Property;

 

(vii) all Instruments;

 

13

--------------------------------------------------------------------------------


 

(viii) all Inventory;

 

(ix) all other Goods;

 

(x) all Investment Property;

 

(xi) all Letter-of-Credit Rights;

 

(xii) all Commercial Tort Claims described on Schedule IV, as such schedule may
be supplemented from time to time pursuant to Section 4.05;

 

(xiii) all books and records pertaining to the Article 9 Collateral; and

 

(xiv) all Proceeds and products of any and all of the foregoing and all
collateral security and guarantees given by any Person with respect to any of
the foregoing.

 

(b)  Each Grantor hereby irrevocably authorizes the Administrative Agent (or its
designee) at any time and from time to time to file in any relevant jurisdiction
any financing statements (including fixture filings) with respect to the
Article 9 Collateral or any part thereof and amendments thereto that
(i) indicate the Article 9 Collateral as “all assets” of such Grantor or words
of similar effect or of a lesser scope or with greater detail and (ii) contain
the information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment,
including (A) whether such Grantor is an organization, the type of organization
and any organizational identification number, if any, issued to such Grantor and
(B) in the case of a financing statement filed as a fixture filing or covering
Article 9 Collateral constituting minerals or the like to be extracted or timber
to be cut, a sufficient description of the real property to which such Article 9
Collateral relates.  Each Grantor agrees to provide the information required for
any such filing to the Administrative Agent promptly upon request.

 

The Administrative Agent (or its designee) is further authorized by each Grantor
to file with the United States Patent and Trademark Office or the United States
Copyright Office (or any successor office) such documents as may be reasonably
necessary for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest in Article 9 Collateral consisting of
Intellectual Property granted by such Grantor, without the signature of any
Grantor, and naming any Grantor or the Grantors as debtors and the
Administrative Agent as secured party.

 

(c)  The Security Interest and the security interest granted pursuant to
Article III are granted as security only and shall not subject the
Administrative Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Grantor with respect to or arising
out of the Collateral.

 

(d)  Notwithstanding anything herein to the contrary, to the extent and for so
long as any asset is an Excluded Asset, the Security Interest granted under this
Section 4.01 shall not attach to, and the Article 9 Collateral shall not
include, such asset;

 

14

--------------------------------------------------------------------------------


 

provided, however that the Security Interest shall immediately attach to, and
the Article 9 Collateral shall immediately include, any such asset (or portion
thereof) upon such asset (or such portion) ceasing to be an Excluded Asset.

 

SECTION 4.02.  Representations and Warranties.  The Grantors jointly and
severally represent and warrant to the Administrative Agent for the benefit of
the Secured Parties that:

 

(a)  Each Grantor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant the Security Interest
hereunder (except for minor defects in title that do not interfere with its
ability to (i) conduct its business as currently conducted or as proposed to be
conducted or to utilize such properties for their intended purposes or
(ii) grant a Security Interest in such Article 9 Collateral hereunder) and has
full power and authority to grant to the Administrative Agent, for the benefit
of the Secured Parties, the Security Interest in such Article 9 Collateral
pursuant hereto and to execute, deliver and perform its obligations in
accordance with the terms of this Agreement, without the consent or approval of
any other Person other than any consent or approval that has been obtained.

 

(b)  The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name of each
Grantor, is correct and complete in all material respects as of the Closing
Date.  The filing of Uniform Commercial Code financing statements (including
fixture filings, as applicable) prepared by the Administrative Agent based upon
the information provided to the Administrative Agent in the Perfection
Certificate for filing in each governmental, municipal and other offices
specified in Schedule 2 to the Perfection Certificate are all the filings,
recordings and registrations that are necessary (other than filings required to
be made in the United States Patent and Trademark Office and the United States
Copyright Office in order to perfect the Security Interest in the Article 9
Collateral consisting of United States Patents, United States registered
Trademarks (and Trademarks for which United States applications for registration
are pending), United States registered Copyrights and United States exclusive
Patent Licenses, Trademark Licenses and Copyright Licenses) to publish notice of
and protect the validity of and to establish a legal, valid and perfected
security interest in favor of the Administrative Agent (for the benefit of the
Secured Parties) in respect of all Article 9 Collateral in which the Security
Interest may be perfected by filing, recording or registration in the United
States of America (or any political subdivision thereof) and its territories and
possessions.  No further or subsequent filing, refiling, recording, rerecording,
registration or reregistration is necessary with respect to any such Article 9
Collateral in any such jurisdiction, except as provided under applicable law
with respect to the filing of continuation statements.  A Patent Security
Agreement in the form of Exhibit II-A hereto, a Trademark Security Agreement in
the form of Exhibit II-B hereto, and a Copyright Security Agreement in the form
of Exhibit II-C hereto (such agreements being collectively referred to herein as
the “IP Security Agreements”), in each case containing a description of the
Article 9 Collateral consisting of United States Patents, United States
registered Trademarks (and Trademarks for which United States applications for
registration are pending), United States registered Copyrights and

 

15

--------------------------------------------------------------------------------


 

United States exclusive Patent Licenses, Trademark Licenses and Copyright
Licenses, as applicable, and executed by each Grantor owning any such Article 9
Collateral, have been delivered to the Administrative Agent for recording with
the United States Patent and Trademark Office and the United States Copyright
Office pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the
regulations thereunder, as applicable,  to protect the validity of and to
establish a legal, valid and perfected security interest in favor of the
Administrative Agent (for the benefit of the Secured Parties) in respect of all
Article 9 Collateral consisting of United States Patents, United States
registered Trademarks, United States registered Copyrights and United States
exclusive Patent Licenses, Trademark Licenses and Copyright Licenses in which a
security interest may be perfected by filing, recording or registration in the
United States of America (or any political subdivision thereof) and its
territories and possessions, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary with respect
to any such Article 9 Collateral in any such jurisdiction (other than such
actions as are necessary to perfect the Security Interest with respect to any
Article 9 Collateral consisting of United States Patents, United States
registered Trademarks and United States registered Copyrights and United States
exclusive Patent Licenses, Trademark Licenses and Copyright Licenses (or
registration or application for registration thereof) acquired or developed
after the Closing Date).

 

(c)  The Security Interest constitutes (i) a legal and valid security interest
in all the Article 9 Collateral securing the payment of the Obligations,
(ii) subject to the filings described in Section 4.02(b), a perfected security
interest in all Article 9 Collateral in which a security interest may be
perfected by filing, recording or registering a financing statement or analogous
document in the United States of America (or any political subdivision thereof)
and its territories and possessions pursuant to the Uniform Commercial Code in
such jurisdictions and (iii) a security interest that shall be perfected in all
Article 9 Collateral in which a security interest may be perfected upon the
receipt and recording of the IP Security Agreements with the United States
Patent and Trademark Office and the United States Copyright Office, as
applicable.  The Security Interest is and shall be prior to any other Lien on
any of the Article 9 Collateral with respect to which a Uniform Commercial Code
statement has been filed or that is subject to an IP Security Agreement, other
than Permitted Encumbrances and Liens permitted under Section 6.02 of the Credit
Agreement that have priority as a matter of law or are expressly contemplated
under Section 6.02 of the Credit Agreement to have priority.

 

(d)  Schedule III sets forth, as of the Closing Date, a true and complete, in
all material respects, list, with respect to each Grantor, of (i) all Patents
owned by such Grantor that have been granted by the United States Patent and
Trademark Office, (ii)  all Copyrights owned by such Grantor that have been
registered with the United States Copyright Office, (iii) all Trademarks owned
by such Grantor that have been registered with the United States Patent and
Trademark Office and Trademarks for which United States registration
applications are pending and (iv) all exclusive Patent Licenses, Trademark
Licenses and Copyright Licenses under which such Grantor is a licensee, in each
case truly and completely, in all material respects, specifying the name of the
registered owner, title, type of mark, registration or application number,

 

16

--------------------------------------------------------------------------------


 

expiration date (if already registered) or filing date, a brief description
thereof and, if applicable, the licensee, licensor and date of license
agreement.  In the event any Supplemental Perfection Certificate or any
Supplement shall set forth any Intellectual Property, Schedule III shall be
deemed to be supplemented to include the reference to such Intellectual
Property, in the same form as such reference is set forth on such Supplemental
Perfection Certificate or Supplement.

 

(e)  Schedule IV sets forth, as of the Closing Date, a true and complete, in all
material respects, list, with respect to each Grantor, of each Commercial Tort
Claim in respect of which a complaint or a counterclaim has been filed by such
Grantor, seeking damages in an amount reasonably estimated to exceed $5,000,000,
including a summary description of such claim.

 

(f)  No Grantor has filed or consented to the filing of (i) any financing
statement or analogous document under the Uniform Commercial Code or any other
applicable laws covering any Article 9 Collateral, (ii) any assignment in which
any Grantor assigns any Collateral or any security agreement or similar
instrument covering any Article 9 Collateral with the United States Patent and
Trademark Office or the United States Copyright Office, (iii) any notice under
the Assignment of Claims Act, or (iv) any assignment in which any Grantor
assigns any Article 9 Collateral or any security agreement or similar instrument
covering any Article 9 Collateral with any foreign governmental, municipal or
other office, which financing statement or analogous document, assignment,
security agreement or similar instrument is still in effect, except, in each
case, for any of the foregoing related solely to Liens expressly permitted
pursuant to Section 6.02 of the Credit Agreement.

 

SECTION 4.03.  Covenants.  (a)   Each Grantor (other than the Company) agrees
(i) to be bound by the provisions of Section 5.03 of the Credit Agreement with
the same force and effect, and to the same extent, as if each reference therein
to the Company were a reference to such Grantor, (ii) reasonably promptly to
provide the Administrative Agent with certified organizational documents
reflecting any of the changes described in Section 5.03(a) of the Credit
Agreement and (iii) to be bound by the provisions of Sections 2.17, 5.04, 5.05,
5.06, 5.07, 5.08, 5.09, 5.14, 5.15 and 5.16 of the Credit Agreement with the
same force and effect, and to the same extent, as if such Grantor were a party
to the Credit Agreement.  Each Grantor agrees promptly to notify the
Administrative Agent if any material portion of the Article 9 Collateral owned
or held by such Grantor is damaged, destroyed, or subject to condemnation.

 

(b)  Each Grantor shall, at its own expense, use commercially reasonable efforts
to defend title to the Article 9 Collateral against all Persons and to defend
the Security Interest of the Administrative Agent in the Article 9 Collateral
and the priority thereof against any Lien not permitted pursuant to Section 6.02
of the Credit Agreement.

 

(c)  Each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments, financing statements,
agreements and documents and take all such other actions as the Administrative
Agent

 

17

--------------------------------------------------------------------------------


 

may from time to time reasonably request to cause the Collateral and Guarantee
requirement to remain satisfied.

 

(d)  Each Grantor agrees to maintain, at its own cost and expense, records with
respect to the Article 9 Collateral owned by it that are accurate and complete
in all material respects and in a manner consistent with its current practices
or otherwise in accordance with such prudent and standard practices used in
industries that are the same as or similar to those in which such Grantor is
engaged.  In addition, the Administrative Agent shall have the right, at the
Grantors’ own cost and expense but subject to the limitations set forth in
Section 5.08 of the Credit Agreement, to inspect the Article 9 Collateral, all
records related thereto (and to make extracts and copies from such records) and
the premises of the Grantors upon which any of the Article 9 Collateral is
located and to discuss the Grantors’ affairs with the officers of the Grantors
and their independent accountants; provided, however, that, excluding any such
visits and inspections during the continuation of an Event of Default, (i) only
the Administrative Agent, acting individually or on behalf of the Lenders, may
exercise rights under this Section 4.03(d) and (ii) the Administrative Agent
shall not exercise the rights under this Section 4.03(d) more often than one
time during any calendar year.  The Administrative Agent shall have the absolute
right to share any information it gains from such inspection or verification
with any Secured Party.

 

(e)  At its option, the Administrative Agent may discharge past due Taxes,
assessments, charges, fees and Liens at any time levied or placed on the
Article 9 Collateral that are not permitted by the Credit Agreement, and may pay
for the maintenance and preservation of the Article 9 Collateral to the extent
any Grantor fails to do so as required by this Agreement or the other Loan
Documents after the Administrative Agent has requested that such Grantor do so,
and each Grantor jointly and severally agrees to reimburse the Administrative
Agent reasonably promptly on demand for any reasonable payment made or any
reasonable expense incurred by the Administrative Agent pursuant to the
foregoing authorization (and any such payment made or expense waived shall be an
additional Obligation secured hereby); provided, however that nothing in this
Section 4.03(e) shall be interpreted as excusing any Grantor from the
performance of, or imposing any obligation on the Administrative Agent or any
Secured Party to cure or perform, any covenants or other obligations of any
Grantor with respect to Taxes, assessments, charges, fees and Liens and
maintenance as set forth herein or in the other Loan Documents.

 

(f)  None of the Administrative Agent or the Secured Parties shall have any
responsibility for, or liability for its failure in, observing or performing any
obligations to be observed and performed by any Grantor under any contract,
agreement or instrument relating to the Article 9 Collateral, and each Grantor
jointly and severally agrees to indemnify and hold harmless the Administrative
Agent and the Secured Parties from and against any and all liability for such
performance.

 

(g)  None of the Grantors shall make or permit to be made any transfer of the
Article 9 Collateral (other than Inventory sold in the ordinary course of
business) except that unless and until the Administrative Agent shall notify the
Grantors that an

 

18

--------------------------------------------------------------------------------


 

Event of Default shall have occurred and be continuing and that during the
continuance thereof the Grantors shall not sell, convey, lease, assign, transfer
or otherwise dispose of any Article 9 Collateral (which notice may be given by
telephone if promptly confirmed in writing), the Grantors may use and dispose of
the Article 9 Collateral in any lawful manner not inconsistent with the
provisions of this Agreement, the Credit Agreement or any other Loan Document.

 

(h)  None of the Grantors will, without the Administrative Agent’s prior written
consent, grant any extension of the time of payment of any Accounts or any
Payment Intangibles included in the Article 9 Collateral, compromise, compound
or settle the same for less than the full amount thereof, release, wholly or
partly, any Person liable for the payment thereof or allow any credit or
discount whatsoever thereon, other than extensions, compromises, settlements,
releases, credits or discounts granted or made in the ordinary course of
business and consistent with its current practices or otherwise in accordance
with such prudent and standard practice used in industries that are the same as
or similar to those in which such Grantor is engaged.

 

(i)  Each Grantor irrevocably makes, constitutes and appoints the Administrative
Agent (and its designees) as such Grantor’s true and lawful agent (and
attorney-in-fact) for the purpose, upon the occurrence and during the
continuance of an Event of Default, of making, settling and adjusting claims in
respect of Article 9 Collateral under policies of insurance, endorsing the name
of such Grantor on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance and for making all determinations and
decisions with respect thereto.  In the event that any Grantor at any time or
times shall fail to obtain or maintain any of the policies of insurance required
pursuant to Section 5.07 of the Credit Agreement, or to pay any premium in whole
or part relating thereto, the Administrative Agent may, without waiving or
releasing any obligation or liability of the Grantors hereunder or any Event of
Default, in its sole discretion, obtain and maintain such policies of insurance
and pay such premium and take any other actions with respect thereto as the
Administrative Agent deems reasonably necessary.  All sums disbursed by the
Administrative Agent in connection with this paragraph, including reasonable and
documented out-of- pocket attorneys’ fees, court costs, expenses and other
charges relating thereto, shall be payable reasonably promptly upon demand by
the Grantors to the Administrative Agent and shall be additional Obligations
secured hereby.

 

SECTION 4.04.  Instruments and Tangible Chattel Paper.  Without limiting each
Grantor’s obligations under Article III, if any Grantor shall at any time after
the Closing Date acquire any Instruments (other than any instrument with a face
amount of less than $5,000,000; provided that the aggregate amount of
instruments not endorsed, assigned and delivered hereunder shall not have a face
amount of more than $10,000,000) or Tangible Chattel Paper constituting
Collateral, such Grantor shall within 30 days (or such other period as may be
reasonably acceptable to the Administrative Agent) after acquisition thereof
endorse, assign and deliver the same to the Administrative Agent, accompanied by
such instruments of transfer or assignment duly executed in blank as the
Administrative Agent may from time to time reasonably request.

 

19

--------------------------------------------------------------------------------


 

SECTION 4.05.  Intellectual Property Covenant.

 

(a)  Each Grantor agrees that it will do or cause to be done all things
necessary to preserve, renew, and keep in full force and effect the legal
existence of all Intellectual Property, which, in the reasonable judgment of the
Company, are material to the conduct of the business of the Company and its
Subsidiaries taken as a whole.

 

(b)  Each Grantor shall execute and deliver an IP Security Agreement supplement
to evidence the Administrative Agent’s security interest in any application or
registration for any Patent, Trademark, or Copyright with the United States
Patent and Trademark Office or United States Copyright Office, as applicable,
that is applied for after the Closing Date.

 

(c)  In the event that any Grantor has reason to believe (and, with respect to
Patents only, knowledge) that any Intellectual Property material to the conduct
of the business of the Company and its Subsidiaries, taken as a whole, has been
or is likely to be infringed, misappropriated or diluted by a third party, such
Grantor shall promptly notify the Administrative Agent and shall, if consistent
with reasonable business judgment, promptly sue for infringement,
misappropriation or dilution and to recover any and all damages for such
infringement, misappropriation or dilution, and take such other actions as
appropriate in such Grantor’s reasonable business judgment.

 

(d)  Upon and during the continuance of an Event of Default, each Grantor shall
use its commercially reasonable efforts to obtain all requisite consents or
approvals by the licensor of each Copyright License, Patent License or Trademark
License to effect the assignment of all such Grantor’s right, title and interest
thereunder to the Administrative Agent or its designee.

 

SECTION 4.06.  Commercial Tort Claims. In the event any Supplemental Perfection
Certificate or any Supplement shall set forth any Commercial Tort Claim,
Schedule IV shall be deemed to be supplemented to include the reference to such
Commercial Tort Claim (and the description thereof), in the same form as such
reference and description are set forth on such Supplemental Perfection
Certificate or Supplement.

 

ARTICLE V

 

Remedies

 

SECTION 5.01.  Remedies Upon Default.  Upon the occurrence and during the
continuance of an Event of Default, after the Administrative Agent shall have
notified the Grantors that it is exercising its rights under this Section 5.01,
each Grantor agrees to deliver each item of Collateral to the Administrative
Agent on demand, and it is agreed that the Administrative Agent shall have the
right to take any of or all the following actions at the same or different
times:  (a) with respect to any Article 9 Collateral consisting of Intellectual
Property, on demand, to cause the Security Interest to become an assignment,
transfer and conveyance of any of or all such Article 9 Collateral by the
applicable Grantors to the Administrative Agent, for the benefit of the Secured
Parties, or to license or sublicense,

 

20

--------------------------------------------------------------------------------


 

whether general, special or otherwise, and whether on an exclusive or
nonexclusive basis, any such Article 9 Collateral throughout the world on such
terms and conditions and in such manner as the Administrative Agent shall
determine (other than in violation of any then-existing licensing arrangements
to the extent that waivers cannot be obtained using commercially reasonable
efforts), and (b) with or without legal process or demand for performance, to
peaceably take upon prior notice possession of the Article 9 Collateral and
without liability for trespass to peaceably enter upon prior notice any premises
where the Article 9 Collateral may be located for the purpose of taking
possession of or removing the Article 9 Collateral and, generally, to exercise
any and all rights afforded to a secured party under the Uniform Commercial Code
or other applicable law.  Without limiting the generality of the foregoing, each
Grantor agrees that the Administrative Agent shall have the right upon the
occurrence and during the continuance of an Event of Default, subject to the
mandatory requirements of applicable law, to sell or otherwise dispose of all or
any part of the Collateral at a public or private sale or at any broker’s board
or on any securities exchange, for cash, upon credit or for future delivery as
the Administrative Agent shall deem appropriate.  The Administrative Agent shall
be authorized to take the actions set forth in Sections 5.03, 5.04 and 5.05. 
Each such purchaser at any sale of Collateral shall hold the property sold
absolutely free from any claim or right on the part of any Grantor, and each
Grantor hereby waives (to the extent permitted by law) all rights of redemption,
stay and appraisal that such Grantor now has or may at any time in the future
have under any rule of law or statute now existing or hereafter enacted.

 

The Administrative Agent shall give the applicable Grantors no less than
10 days’ prior written notice (which each Grantor agrees is reasonable notice
within the meaning of Section 9-611 of the New York UCC or its equivalent in
other jurisdictions) of the Administrative Agent’s intention to make any sale of
Collateral.  Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange.  Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Administrative Agent may fix and state in the notice (if any) of such
sale.  At any such sale, the Collateral, or portion thereof, to be sold may be
sold in one lot as an entirety or in separate parcels, as the Administrative
Agent may (in its sole and absolute discretion) determine.  The Administrative
Agent shall not be obligated to make any sale of any Collateral if it shall
determine not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given.  The Administrative Agent may, without notice
or publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned.  In case any sale of all or any part of the
Collateral is made on credit or for future delivery, the Collateral so sold may
be retained by the Administrative Agent until the sale price is paid by the
purchaser or purchasers thereof, but the Administrative Agent and the other
Secured Parties shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice.  In the
event of a foreclosure by the Administrative Agent on any of the Collateral
pursuant to a public or private sale

 

21

--------------------------------------------------------------------------------


 

or other disposition, the Administrative Agent or any Lender may be the
purchaser or licensor of any or all of such Collateral at any such sale or other
disposition, and the Administrative Agent, at the direction of the Required
Lenders, as agent for and representative of the Secured Parties (but not any
Lender or Lenders in its or their respective individual capacities unless the
Required Lenders shall otherwise agree in writing) shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold at any such public sale, to use and
apply any of the Loan Document Obligations as a credit on account of the
purchase price for any Collateral payable by the Administrative Agent on behalf
of the Secured Parties at such sale or other disposition.  For purposes hereof,
a written agreement to purchase the Collateral or any portion thereof shall be
treated as a sale thereof; the Administrative Agent shall be free to carry out
such sale pursuant to such agreement and no Grantor shall be entitled to the
return of the Collateral or any portion thereof subject thereto, notwithstanding
the fact that after the Administrative Agent shall have entered into such an
agreement all Events of Default shall have been remedied and the Obligations
paid in full unless the terms of such agreement permit the Administrative Agent
to terminate such sale without liability thereto.  As an alternative to
exercising the power of sale herein conferred upon it, the Administrative Agent
may proceed by a suit or suits at law or in equity to foreclose this Agreement
and to sell the Collateral or any portion thereof pursuant to a judgment or
decree of a court or courts having competent jurisdiction or pursuant to a
proceeding by a court-appointed receiver.  Any sale pursuant to the provisions
of this Section 5.01 shall be deemed to conform to commercially reasonable
standards as provided in Section 9-610(b) of the New York UCC or its equivalent
in other jurisdictions.

 

SECTION 5.02.  Application of Proceeds.  The Administrative Agent shall apply
the proceeds of any collection, sale, foreclosure or other realization upon any
Collateral, including any Collateral consisting of cash, as follows:

 

FIRST, to the payment of all reasonable and documented out-of-pocket costs and
expenses incurred by the Administrative Agent in connection with such
collection, sale, foreclosure or realization or otherwise in connection with
this Agreement, any other Loan Document or any of the Obligations, including all
court costs and the reasonable and documented out-of-pocket fees and expenses of
its agents and legal counsel, the repayment of all advances made by the
Administrative Agent hereunder or under any other Loan Document on behalf of any
Grantor and any other reasonable and documented out-of-pocket costs or expenses
incurred in connection with the exercise of any right or remedy hereunder or
under any other Loan Document;

 

SECOND, to the payment in full of the Obligations (the amounts so applied to be
distributed among the Secured Parties pro rata in accordance with the amounts of
the Obligations owed to them on the date of any such distribution); and

 

THIRD, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

 

22

--------------------------------------------------------------------------------


 

The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement.  Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Administrative Agent or of the officer making the sale shall
be a sufficient discharge to the purchaser or purchasers of the Collateral so
sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Administrative
Agent or such officer or be answerable in any way for the misapplication
thereof.  The Grantors shall remain liable for any deficiency if the proceeds of
any sale or disposition of the Collateral are insufficient to pay all
Obligations, including any attorneys’ fees and other expenses incurred by
Administrative Agent or any Lender to collect such deficiency.  Notwithstanding
the foregoing, the proceeds of any collection, sale, foreclosure or realization
upon any Collateral of any Grantor, including any collateral consisting of cash,
shall not be applied to any Excluded Swap Obligation of such Grantor and shall
instead be applied to other obligations.

 

SECTION 5.03.  Grant of License To Use Intellectual Property.  For the purpose
of enabling the Administrative Agent to exercise rights and remedies under this
Agreement at such time as the Administrative Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby grants to the
Administrative Agent an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to the Grantors) to use, license or
sublicense any of the Article 9 Collateral consisting of Intellectual Property
now owned or hereafter acquired by such Grantor, and wherever the same may be
located, and including in such license access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof, the right to prosecute
and maintain all Intellectual Property and the right to sue for past, present or
future infringement of the Intellectual Property, to the extent that such
non-exclusive license (a) does not violate the express terms of any agreement
between a Grantor and a third party governing the applicable Grantor’s use of
such Collateral consisting of Intellectual Property, or gives such third party
any right of acceleration, modification or cancelation therein and (b) is not
prohibited by any Requirements of Law other than, in each case, to the extent
that any such term or prohibition would be rendered ineffective pursuant to any
other applicable Requirements of Law, including pursuant to Sections 9-406,
9-407, 9-408 or 9-409 of the New York UCC or any other applicable law).  The use
of such license by the Administrative Agent may be exercised, at the option of
the Administrative Agent, only upon the occurrence and during the continuation
of an Event of Default; provided that any license, sublicense or other
transaction entered into by the Administrative Agent in accordance herewith
shall be binding upon the Grantors notwithstanding any subsequent cure of an
Event of Default.

 

SECTION 5.04.  Securities Act.  In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act as now or hereafter
in effect or any similar statute hereafter enacted analogous in purpose or
effect (such Act and any such similar statute as from time to time in effect
being called the “Federal Securities Laws”) with respect to any disposition of
the Pledged Collateral permitted hereunder.  Each Grantor understands that
compliance with the Federal Securities Laws might very strictly limit the course
of

 

23

--------------------------------------------------------------------------------


 

conduct of the Administrative Agent if the Administrative Agent were to attempt
to dispose of all or any part of the Pledged Collateral, and might also limit
the extent to which or the manner in which any subsequent transferee of any
Pledged Collateral could dispose of the same.  Similarly, there may be other
legal restrictions or limitations affecting the Administrative Agent in any
attempt to dispose of all or part of the Pledged Collateral under applicable
blue sky or other state securities laws or similar laws analogous in purpose or
effect.  Each Grantor recognizes that in light of such restrictions and
limitations the Administrative Agent may, with respect to any sale of the
Pledged Collateral, and shall be authorized to, limit the purchasers to those
who will agree, among other things, to acquire such Pledged Collateral for their
own account for investment, and not with a view to the distribution or resale
thereof, and upon consummation of any such sale may assign, transfer and deliver
to the purchaser or purchasers thereof the Pledged Collateral so sold.  Each
Grantor acknowledges and agrees that in light of such restrictions and
limitations, the Administrative Agent, in its sole and absolute discretion,
(a) may proceed to make such a sale whether or not a registration statement for
the purpose of registering such Pledged Collateral or part thereof shall have
been filed under the Federal Securities Laws or, to the extent applicable, blue
sky or other state securities laws to the extent the Administrative Agent has
determined that such registration is not required by any Requirement of Law and
(b) may approach and negotiate with a limited number of potential purchasers
(including a single potential purchaser) to effect such sale.  Each Grantor
acknowledges and agrees that any such sale might result in prices and other
terms less favorable to the seller than if such sale were a public sale without
such restrictions.  In the event of any such sale, the Administrative Agent
shall incur no responsibility or liability for selling all or any part of the
Pledged Collateral at a price that the Administrative Agent, in its sole and
absolute discretion, may in good faith deem fair under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a limited number of potential purchasers (or a single purchaser)
were approached.  The provisions of this Section 5.04 will apply notwithstanding
the existence of a private market upon which the quotations or sales prices may
exceed substantially the price at which the Administrative Agent sells.

 

SECTION 5.05.  Registration.  Each Grantor agrees that, upon the occurrence and
during the continuance of an Event of Default, if for any reason the
Administrative Agent desires to sell any of the Pledged Collateral at a public
sale, it will, at any time and from time to time, upon the written request of
the Administrative Agent, use its commercially reasonable efforts to take, or to
cause the issuer of such Pledged Collateral to take, such action and prepare,
distribute and/or file such documents as are required in the reasonable opinion
of counsel for the Administrative Agent to permit the public sale of such
Pledged Collateral.  Each Grantor further agrees to indemnify, defend and hold
harmless the Administrative Agent, each other Secured Party, any underwriter and
their respective affiliates and the respective officers, directors, affiliates
and controlling persons of each of the foregoing from and against all loss,
liability, expenses, costs of counsel (including reasonable and documented
out-of-pocked fees and expenses to the Administrative Agent of legal counsel),
and claims (including the costs of investigation) that they may incur insofar as
such loss, liability, expense, costs or claim arises out of or is based upon any
alleged untrue statement of a material fact contained in any prospectus (or any
amendment or supplement thereto) or in any notification or offering circular, or
arises out of or is based upon any

 

24

--------------------------------------------------------------------------------


 

alleged omission to state a material fact required to be stated therein or
necessary to make the statements in any thereof, taken as a whole, not
misleading, except insofar as the same may have been caused by any untrue
statement or omission based upon information furnished in writing to such
Grantor or the issuer of such Pledged Collateral by the Administrative Agent or
any other Secured Party expressly for use therein.  Each Grantor further agrees,
upon such written request referred to above, to use its commercially reasonable
efforts to qualify, file or register, or cause the issuer of such Pledged
Collateral to qualify, file or register, any of the Pledged Collateral under the
blue sky or other securities laws of such states as may be requested by the
Administrative Agent and keep effective, or cause to be kept effective, all such
qualifications, filings or registrations.  Each Grantor will bear all costs and
expenses of carrying out its obligations under this Section 5.05.  Each Grantor
acknowledges that there is no adequate remedy at law for failure by it to comply
with the provisions of this Section 5.05 and that such failure would not be
adequately compensable in damages, and therefore agrees that its agreements
contained in this Section 5.05 may be specifically enforced.

 

ARTICLE VI

 

Indemnity, Subrogation, Contribution and Subordination

 

SECTION 6.01.  Indemnity and Subrogation.  In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 6.03), the Company agrees that (a) in the event a payment in
respect of any Obligation shall be made by any Guarantor (other than the
Company, if such Obligation is an obligation of the Company) under this
Agreement, the Company shall indemnify such Guarantor for the full amount of
such payment and such Guarantor shall be subrogated to the rights of the Person
to whom such payment shall have been made to the extent of such payment and
(b) in the event any assets of any Grantor shall be sold pursuant to this
Agreement or any other Security Document to satisfy in whole or in part any
Obligation of the Company, the Company (if such Obligation is an obligation of
the Company) shall indemnify such Grantor in an amount equal to the greater of
the book value or the fair market value of the assets so sold.

 

SECTION 6.02.  Contribution and Subrogation.  Each Guarantor and Grantor (each
such Guarantor or Grantor (other than, in the case of any payment referred to in
this sentence in respect of any Obligation of the Company, the Company) being
called a “Contributing Party”) agrees (subject to Section 6.03) that, in the
event a payment shall be made by any other Guarantor hereunder in respect of any
Obligation (other than any such payment made by the Company in respect of its
own Obligations) or assets of any other Grantor shall be sold pursuant to any
Security Document to satisfy any Obligation (other than any assets of the
Company sold to satisfy its own Obligations) and such other Guarantor or Grantor
(the “Claiming Party”) shall not have been fully indemnified by the Company, as
provided in Section 6.01, such Contributing Party shall indemnify the Claiming
Party in an amount equal to the amount of such payment or the greater of the
book value or the fair market value of such assets (the “Indemnified Amount”),
as the case may be, in each case multiplied by a fraction of which the numerator
shall be the net worth of such Contributing Party on the Closing Date and the
denominator shall be the aggregate net worth of all the Contributing Parties on
the Closing Date (or, in the case of any Contributing Party becoming

 

25

--------------------------------------------------------------------------------


 

a party hereto pursuant to Section 7.12, the date of the supplement hereto
executed and delivered by such Contributing Party).  Any Contributing Party
making any payment to a Claiming Party pursuant to this Section 6.02 shall
(subject to Section 6.03) be subrogated to the rights of such Claiming Party
under Section 6.01 to the extent of such payment.  Notwithstanding the
foregoing, to the extent that any Claiming Party’s right to indemnification
hereunder arises from a payment or sale of Collateral made to satisfy
Obligations constituting Swap Obligations, only those Contributing Parties for
whom such Swap Obligations do not constitute Excluded Swap Obligations shall
indemnify such Claiming Party, with the fraction set forth in the second
preceding sentence being modified as appropriate to provide for indemnification
of the entire Indemnified Amount.

 

SECTION 6.03.  Subordination.  (a)  Notwithstanding any provision of this
Agreement to the contrary, all rights of the Guarantors and Grantors under
Sections 6.01 and 6.02 and all other rights of the Guarantors and Grantors of
indemnity, contribution or subrogation under applicable law or otherwise shall
be fully subordinated to Payment In Full.  No failure on the part of the Company
or any other Guarantor or Grantor to make the payments required by Sections 6.01
and 6.02 (or any other payments required under applicable law or otherwise)
shall in any respect limit the obligations and liabilities of any Guarantor or
Grantor with respect to its obligations hereunder, and each Guarantor and
Grantor shall remain liable for the full amount of the obligations of such
Guarantor or Grantor hereunder.

 

(b)  Each Guarantor and Grantor hereby agrees that all Indebtedness and other
monetary obligations owed by it to, or to it by, any other Guarantor, Grantor or
any other Subsidiary shall be fully subordinated to Payment In Full.

 

ARTICLE VII

 

Miscellaneous

 

SECTION 7.01.  Notices.  All communications and notices to the Administrative
Agent and the Company hereunder shall (except as otherwise expressly permitted
herein) be in writing and given as provided in Section 9.01 of the Credit
Agreement.  All communications and notices hereunder to any Domestic Subsidiary
Loan Party shall be given to it in care of the Company as provided in
Section 9.01 of the Credit Agreement.

 

SECTION 7.02.  Waivers; Amendment.  (a)  No failure or delay by any Secured
Party in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Secured Parties hereunder and under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise have. 
No waiver of any provision of this Agreement or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 7.02, and then such waiver or consent
shall be

 

26

--------------------------------------------------------------------------------


 

effective only in the specific instance and for the purpose for which given. 
Without limiting the generality of the foregoing, the execution and delivery of
this Agreement, the making of a Loan or issuance, amendment, renewal or
extension of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.  No
notice or demand on any Loan Party in any case shall entitle any Loan Party to
any other or further notice or demand in similar or other circumstances.

 

(b)  Neither this Agreement nor any provision hereof may be waived, amended or
modified (other than supplements expressly contemplated hereby) except pursuant
to an agreement or agreements in writing entered into by the Administrative
Agent and the Loan Party or Loan Parties with respect to which such waiver,
amendment or modification is applicable, subject to any consent required in
accordance with Section 9.02 of the Credit Agreement; provided that the
Administrative Agent may, without the consent of any Secured Party, consent to a
departure by any Loan Party from any covenant of such Loan Party set forth
herein or in any other Security Document to the extent such departure is not
inconsistent with the Collateral and Guarantee Requirement or with any other
limitation on the authority of the Administrative Agent set forth in the Credit
Agreement.

 

(c)  This Agreement shall be construed as a separate agreement with respect to
each Loan Party and may be amended, modified, supplemented, waived or released
with respect to any Loan Party without the approval of any other Loan Party and
without affecting the obligations of any other Loan Party hereunder.

 

SECTION 7.03.  Administrative Agent’s Fees and Expenses; Indemnification.  (a) 
The Loan Parties party hereto jointly and severally agree to reimburse the
Administrative Agent for its fees and expenses incurred hereunder as provided in
Section 9.03(a) of the Credit Agreement as if each reference therein to the
Company were a reference to the Guarantors and Grantors.

 

(b)  The Guarantors and Grantors jointly and severally agree to indemnify and
hold harmless each Indemnitee as provided in Section 9.03(b) of the Credit
Agreement as if each reference to the Company therein were a reference to the
Guarantors and Grantors.

 

(c)  Any amounts payable hereunder, including as provided in
Section 7.03(a) or 7.03(b), shall be additional Obligations secured hereby and
by the other Security Documents.  All amounts due under
Section 7.03(a) or 7.03(b) shall be payable promptly after written demand
therefor.

 

(d)  To the extent permitted by applicable law, no Grantor shall assert, or
permit any of its subsidiaries to assert, and each Grantor hereby waives, any
claim against any Indemnitee (i) for any damages arising from the use by others
of information or other materials obtained through telecommunications,
electronic or other information transmission systems (including the Internet),
unless determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the

 

27

--------------------------------------------------------------------------------


 

gross negligence or willful misconduct of such Indemnitee, or (ii) on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

 

(e)  BY ACCEPTING THE BENEFITS OF THIS AGREEMENT AND THE GUARANTEES AND SECURITY
INTERESTS CREATED HEREBY, EACH SECURED PARTY ACKNOWLEDGES THE PROVISIONS OF
ARTICLE VIII OF THE CREDIT AGREEMENT AND AGREES TO BE BOUND BY SUCH PROVISIONS
AS FULLY AS IF THEY WERE SET FORTH HEREIN.

 

SECTION 7.04.  Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the Secured Parties and shall survive the execution and delivery
of the Loan Documents and the making of any Loans and issuance of any Letters of
Credit, regardless of any investigation made by or on behalf of any Secured
Party and notwithstanding that any Secured Party may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
Loan Document is executed and delivered or any credit is extended under the
Credit Agreement, and, subject to Section 7.11 hereof, shall continue in full
force and effect until Payment In Full.

 

SECTION 7.05.  Counterparts; Effectiveness; Successors and Assigns.  This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original but all of
which when taken together shall constitute a single contract.  This Agreement
shall become effective as to any Loan Party when a counterpart hereof executed
on behalf of such Loan Party shall have been delivered to the Administrative
Agent and a counterpart hereof shall have been executed on behalf of the
Administrative Agent, and thereafter shall be binding upon such Loan Party and
the Administrative Agent and their respective successors and assigns, and shall
inure to the benefit of such Loan Party, the Administrative Agent and the other
Secured Parties and their respective successors and assigns, except that no Loan
Party may assign or otherwise transfer any of its rights or obligations
hereunder or any interest herein or in the Collateral (and any attempted
assignment or transfer by any Loan Party shall be null and void), except as
expressly contemplated by this Agreement or the Credit Agreement.  Delivery of
an executed counterpart of a signature page of this Agreement by facsimile or
other electronic imaging shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

SECTION 7.06.  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

28

--------------------------------------------------------------------------------


 

SECTION 7.07.  Governing Law; Jurisdiction; Consent to Service of Process.  
(a)  This Agreement shall be governed by, and construed in accordance with, the
law of the State of New York.

 

(b)  Each party hereto irrevocably and unconditionally submits, for itself and
its property, to the jurisdiction of the United States District Court of the
Southern District of New York sitting in the borough of Manhattan (or in the
event such court lacks subject matter jurisdiction to the jurisdiction of the
Supreme Court of the State of New York sitting in the borough of Manhattan), and
any appellate court from any thereof, in any action, litigation or proceeding
arising out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the Loan Parties hereby
irrevocably and unconditionally agrees that all claims arising out of or
relating to this Agreement or any other Loan Document brought by it or any of
its Affiliates shall be brought, and shall be heard and determined, exclusively
in such New York State or, to the extent permitted by law, in such Federal
court.  Each party hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against any Loan Party or any of its properties in the courts of any
jurisdiction.

 

(c)  Each of the Loan Parties hereby irrevocably and unconditionally waives, to
the fullest extent permitted by law, any objection that it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or any other Loan Document in any court referred to
in paragraph (b) of this Section 7.08.  Each of the Loan Parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(d)  Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 7.01.  Nothing in this Agreement or any other
Loan Document will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

 

SECTION 7.08.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER

 

29

--------------------------------------------------------------------------------


 

PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.08.

 

SECTION 7.09.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 7.10.  Security Interest Absolute.  All rights of the Administrative
Agent hereunder, the Security Interest, the grant of the security interest in
the Pledged Collateral and all obligations of each Loan Party hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment to or waiver of, or any consent to any departure from, the Credit
Agreement, any other Loan Document, any agreement with respect to any of the
Obligations or any other agreement or instrument relating to any of the
foregoing, (c) any exchange, release or non-perfection of any Lien on other
collateral securing, or any release or amendment to or waiver of, or any consent
to any departure from, any guarantee of, all or any of the Obligations, or
(d) any other circumstance that might otherwise constitute a defense available
to, or a discharge of, any Loan Party in respect of the Obligations or this
Agreement (other than a release of any Grantor, Guarantor or Collateral in
accordance with Section 7.11).

 

SECTION 7.11.  Termination or Release.  (a)  This Agreement, the Guarantees made
herein, the Security Interest and all other security interests granted hereby
shall, subject to Section 2.04, terminate and be released upon Payment In Full.

 

(b)  The Guarantees made herein, the Security Interest and the other security
interests granted hereby shall also terminate and be released (in whole or in
part) at the time or times and in the manner set forth in Section 9.14 of the
Credit Agreement.  In the event of any such termination or release, Schedules
II, III and IV to this Agreement shall be deemed to be modified to remove the
Collateral with respect to which the Security Interest and the other security
interests granted hereby have been so released.

 

(c)  In connection with any termination or release pursuant to this
Section 7.11, the Administrative Agent shall execute and deliver to any Loan
Party, at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release.  Any execution and
delivery of documents by the Administrative Agent pursuant to this Section 7.11
shall be without recourse to or warranty by the Administrative Agent.

 

SECTION 7.12.  Additional Subsidiaries.  Pursuant to the Credit Agreement,
certain Subsidiaries not party hereto on the Closing Date are required to enter
into this

 

30

--------------------------------------------------------------------------------


 

Agreement.  Upon the execution and delivery by the Administrative Agent and any
such Subsidiary of a Supplement, such Subsidiary shall become a Domestic
Subsidiary Loan Party, a Guarantor and a Grantor hereunder, with the same force
and effect as if originally named as such herein.  The execution and delivery of
any Supplement shall not require the consent of any other Loan Party.  The
rights and obligations of each Loan Party hereunder shall remain in full force
and effect notwithstanding the addition of any new Domestic Subsidiary Loan
Party as a party to this Agreement.

 

SECTION 7.13.  Administrative Agent Appointed Attorney-in-Fact.  Each Grantor
hereby appoints the Administrative Agent the attorney-in-fact of such Grantor
for the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Administrative Agent may reasonably
deem necessary to accomplish the purposes hereof at any time after and during
the continuance of an Event of Default, which appointment is irrevocable and
coupled with an interest.  Without limiting the generality of the foregoing, the
Administrative Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default  and notice by the Administrative Agent to
the Company of its intent to exercise such rights, with full power of
substitution either in the Administrative Agent’s name or in the name of such
Grantor (a) to receive, endorse, assign and/or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof; (b) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral; (c) to sign the name of any Grantor on any invoice or bill of lading
relating to any of the Collateral; (d) to commence and prosecute any and all
suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect or otherwise realize on all or any of the Collateral or
to enforce any rights in respect of any Collateral; (e) to settle, compromise,
compound, adjust or defend any actions, suits or proceedings relating to all or
any of the Collateral; and (f) to use, sell, assign, transfer, pledge, make any
agreement with respect to or otherwise deal with all or any of the Collateral,
and to do all other acts and things necessary to carry out the purposes of this
Agreement, as fully and completely as though the Administrative Agent were the
absolute owner of the Collateral for all purposes; provided that nothing herein
contained shall be construed as requiring or obligating the Administrative Agent
to make any commitment or to make any inquiry as to the nature or sufficiency of
any payment received by the Administrative Agent, or to present or file any
claim or notice, or to take any action with respect to the Collateral or any
part thereof or the moneys due or to become due in respect thereof or any
property covered thereby.  The Administrative Agent and the other Secured
Parties shall be accountable only for amounts actually received as a result of
the exercise of the powers granted to them herein, and neither they nor their
Related Parties shall be responsible to any Grantor for any act or failure to
act hereunder, except for their own gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final and non-appealable
judgment).

 

SECTION 7.14.  Matters Relating to Beneficiaries of Secured Cash Management
Obligations and Secured Hedging Obligations.  No Secured Party that obtains the
benefit of this Agreement shall have any right to notice of any action or to
consent to, direct or object to, any action hereunder or otherwise in respect of
the Collateral (including, without limitation, the release or impairment of any
Collateral) other than in its capacity as a Lender, an Issuing Bank or the
Administrative Agent, as applicable, and, in any such case,

 

31

--------------------------------------------------------------------------------


 

only to the extent expressly provided in the Loan Documents, including without
limitation Article VIII of the Credit Agreement.  Each Secured Party not a party
to the Credit Agreement that obtains the benefit of this Agreement shall be
deemed to have acknowledged and accepted the appointment of the Administrative
Agent pursuant to the terms of the Credit Agreement, including, without
limitation, under Article VIII of the Credit Agreement.

 

[Signature Pages Follow]

 

32

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

DIPLOMAT PHARMACY, INC.

 

 

 

 

 

 

 

by

/s/ Joel Saban

 

 

Name: Joel Saban

 

 

Title: President

 

 

 

 

ACCURATE RX PHARMACY CONSULTING, LLC

 

 

 

 

by

/s/ Philip R. Hagerman

 

 

Name: Philip R. Hagerman

 

 

Title: Secretary and Treasurer

 

 

 

 

AFFINITY BIOTECH, INC.

 

 

 

 

by

/s/ Joel Saban

 

 

Name: Joel Saban

 

 

Title: President

 

 

 

 

BIORX, LLC

 

 

 

 

by

/s/ Philip Rielly

 

 

Name: Philip Rielly

 

 

Title: President

 

 

 

 

DIPLOMAT BLOCKER, INC.

 

 

 

 

by

/s/ Joel Saban

 

 

Name: Joel Saban

 

 

Title: President and Secretary

 

[Signature Page to Guarantee and Collateral Agreement]

 

--------------------------------------------------------------------------------


 

 

DIPLOMAT SPECIALTY PHARMACY OF CHICAGO, LLC

 

DIPLOMAT SPECIALTY PHARMACY OF FLINT, LLC

 

DIPLOMAT SPECIALTY PHARMACY OF FT. LAUDERDALE, LLC

 

DIPLOMAT SPECIALTY PHARMACY GREAT LAKES DISTRIBUTION CENTER, LLC

 

DIPLOMAT SPECIALTY PHARMACY OF SOUTHERN CALIFORNIA, LLC

 

 

 

 

 

By: Diplomat Pharmacy, Inc.
Title: Sole Member

 

 

 

 

by

/s/ Joel Saban

 

 

Name: Joel Saban

 

 

Title: President

 

 

 

 

 

 

DIPLOMAT SPECIALTY PHARMACY OF LOS ANGELES COUNTY, INC.

 

 

 

 

by

/s/ Joel Saban

 

 

Name: Joel Saban

 

 

Title: President

 

 

 

 

 

 

DIPLOMAT SPECIALTY PHARMACY OF PHILADELPHIA, LLC

 

 

 

 

by

/s/ Joel Saban

 

 

Name: Joel Saban

 

 

Title: President and Treasurer

 

[Signature Page to Guarantee and Collateral Agreement]

 

--------------------------------------------------------------------------------


 

 

DSP-BUILDING C, LLC

 

 

 

 

by

/s/ Philip R. Hagerman

 

 

Name: Philip R. Hagerman

 

 

Title: Manager

 

 

 

 

 

 

DSP FLINT REAL ESTATE, LLC

 

 

 

 

by

/s/ Philip R. Hagerman

 

 

Name: Philip R. Hagerman

 

 

Title: Manager

 

 

 

 

ENVOY HEALTH MANAGEMENT, LLC

 

 

 

 

by

/s/ Joel Saban

 

 

Name: Joel Saban

 

 

Title: Manager

 

 

 

 

FOCUS RX INC.

 

 

 

 

by

/s/ Philip R. Hagerman

 

 

Name: Philip R. Hagerman

 

 

Title: Secretary and Treasurer

 

 

 

 

LDI HOLDING COMPANY, LLC

 

 

 

 

by

/s/ Joel Saban

 

 

Name: Joel Saban

 

 

Title: Secretary and Treasurer

 

[Signature Page to Guarantee and Collateral Agreement]

 

--------------------------------------------------------------------------------


 

 

LDI NAUTIC VII BLOCKER, INC.

 

 

 

 

by

/s/ Joel Saban

 

 

Name: Joel Saban

 

 

Title: President

 

 

 

 

LDI NAUTIC VIII-A BLOCKER, INC.

 

 

 

 

 

 

by

/s/ Joel Saban

 

 

Name: Joel Saban

 

 

Title: President

 

 

 

 

LEEHAR DISTRIBUTORS, LLC

 

 

 

 

by

/s/ Joel Saban

 

 

Name: Joel Saban

 

 

Title: Secretary and Treasurer

 

 

 

 

MEDPRO RX, INC.

 

 

 

 

by

/s/ Joel Saban

 

 

Name: Joel Saban

 

 

Title: President and Secretary

 

 

 

 

OAK HC/FT LDI BLOCKER CORP.

 

 

 

 

by

/s/ Joel Saban

 

 

Name: Joel Saban

 

 

Title: President

 

 

 

 

PHARMACEUTICAL TECHNOLOGIES, INC.

 

 

 

 

by

/s/ Joel Saban

 

 

Name: Joel Saban

 

 

Title: Authorized Person

 

[Signature Page to Guarantee and Collateral Agreement]

 

--------------------------------------------------------------------------------


 

 

PSC PROPERTIES, LLC

 

 

 

 

 

By: Pharmaceutical Technologies, Inc.

 

 

Title: Sole Member

 

 

 

 

by

/s/ Joel Saban

 

 

Name: Joel Saban

 

 

Title: Authorized Person

 

 

 

 

WRB COMMUNICATIONS, LLC

 

 

 

 

by

/s/ Philip R. Hagerman

 

 

Name: Philip R. Hagerman

 

 

Title: Secretary and Treasurer

 

[Signature Page to Guarantee and Collateral Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

 

by

/s/ Diane D. Forrest

 

 

Name: Diane D. Forrest

 

 

Title: authorized officer

 

[Signature Page to Guarantee and Collateral Agreement]

 

--------------------------------------------------------------------------------


 

Schedule I to

the Guarantee and

Collateral Agreement

 

DOMESTIC SUBSIDIARY LOAN PARTIES

 

Subsidiary Name

 

Jurisdiction of
Incorporation

 

Class(es) of Equity
Interests

Accurate Rx Pharmacy Consulting, LLC

 

Missouri

 

Membership interests

Affinity Biotech, Inc.

 

Texas

 

Common shares

BioRx, LLC

 

Delaware

 

Membership interests

Diplomat Blocker, Inc.

 

Delaware

 

Common shares

Diplomat Specialty Pharmacy of Chicago, LLC

 

Michigan

 

Membership interests

Diplomat Specialty Pharmacy of Flint, LLC

 

Michigan

 

Membership interests

Diplomat Specialty Pharmacy of Ft. Lauderdale, LLC

 

Michigan

 

Membership interests

Diplomat Specialty Pharmacy Great Lakes Distribution Center, LLC

 

Michigan

 

Membership interests

Diplomat Specialty Pharmacy of Los Angeles County, Inc.

 

California

 

Common shares

Diplomat Specialty Pharmacy of Philadelphia, LLC

 

Pennsylvania

 

Membership interests

Diplomat Specialty Pharmacy of Southern California, LLC

 

Michigan

 

Membership interests

DSP-Building C, LLC

 

Michigan

 

Membership interests

DSP Flint Real Estate, LLC

 

Michigan

 

Membership interests

Envoy Health Management, LLC

 

Michigan

 

Membership interests

Focus Rx Inc.

 

New York

 

Common shares

LDI Holding Company, LLC

 

Delaware

 

Class A Units

LDI Nautic VII Blocker, Inc.

 

Delaware

 

Common shares

LDI Nautic VIII-A Blocker, Inc.

 

Delaware

 

Common shares

Leehar Distributors, LLC

 

Delaware

 

Units

MedPro Rx, Inc.

 

North Carolina

 

Common shares

Oak HC/FT LDI Blocker Corp.

 

Delaware

 

Common shares

Pharmaceutical Technologies, Inc.

 

Nebraska

 

Class A Voting

 

 

 

 

Class B Non-Voting

PSC Properties, LLC

 

Nebraska

 

Membership interests

WRB Communications, LLC

 

Delaware

 

Common Units

 

--------------------------------------------------------------------------------


 

Schedule II to

the Guarantee and

Collateral Agreement

 

PLEDGED EQUITY INTERESTS

 

Loan Party

 

Issuer

 

Number of
Certificate

 

Number and
Class of
Equity Interest

 

Percentage
of Equity Interests

 

Diplomat Pharmacy, Inc.

 

Diplomat Blocker, Inc.

 

5

 

38,188 common shares

 

100

%

Diplomat Blocker, Inc.

 

BioRx, LLC

 

N/A

 

100% membership interest

 

100

%

Diplomat Pharmacy, Inc.

 

MedPro Rx, Inc.

 

7

 

3,628,832 common shares

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

02

 

656,168 common shares

 

100

%

Diplomat Pharmacy, Inc.

 

Diplomat Specialty Pharmacy of Philadelphia, LLC

 

N/A

 

100% membership interest

 

100

%

Diplomat Specialty Pharmacy of Philadelphia, LLC

 

Diplomat Specialty Pharmacy of Boothwyn, LLC

 

1

 

100% membership interest

 

100

%

Diplomat Specialty Pharmacy of Philadelphia, LLC

 

Pharmtrack, LLC

 

1

 

100% membership interest

 

100

%

Diplomat Pharmacy, Inc.

 

Envoy Health Management, LLC

 

N/A

 

100% membership interest

 

100

%

Diplomat Pharmacy, Inc.

 

Navigator Health Services, LLC

 

N/A

 

100% membership interest

 

100

%

Diplomat Pharmacy, Inc.

 

Diplomat Specialty Pharmacy of Flint, LLC

 

N/A

 

100% membership interest

 

100

%

Diplomat Pharmacy, Inc.

 

Diplomat Specialty Pharmacy of Grand Rapids, LLC

 

N/A

 

100% membership interest

 

100

%

 

--------------------------------------------------------------------------------


 

Loan Party

 

Issuer

 

Number of
Certificate

 

Number and
Class of
Equity Interest

 

Percentage
of Equity Interests

 

Diplomat Pharmacy, Inc.

 

Diplomat Specialty Pharmacy of Chicago, LLC

 

N/A

 

100% membership interest

 

100

%

Diplomat Pharmacy, Inc.

 

Diplomat Specialty Pharmacy of Ft. Lauderdale, LLC

 

N/A

 

100% membership interest

 

100

%

Diplomat Pharmacy, Inc.

 

Diplomat Specialty Pharmacy of Southern California, LLC

 

N/A

 

100% membership interest

 

100

%

Diplomat Pharmacy, Inc.

 

Diplomat Specialty Pharmacy Great Lakes Distribution Center, LLC

 

N/A

 

100% membership interest

 

100

%

Diplomat Pharmacy, Inc.

 

DSP Flint Real Estate, LLC

 

N/A

 

100% membership interest

 

100

%

Diplomat Pharmacy, Inc.

 

DSP-Building C, LLC

 

N/A

 

100% membership interest

 

100

%

Diplomat Pharmacy, Inc.

 

Diplomat Corporate Properties, LLC

 

N/A

 

100% membership interest

 

100

%

Diplomat Pharmacy, Inc.

 

Diplomat Specialty Pharmacy of Los Angeles County, Inc.

 

5

 

10,000 common shares

 

100

%

Diplomat Pharmacy, Inc.

 

American Homecare Federation, Inc.

 

82

 

11,501 common shares

 

100

%

Diplomat Pharmacy, Inc.

 

XAS Infusion Suites, Inc.

 

2

 

100,000 common shares

 

100

%

Diplomat Pharmacy, Inc.

 

At-Home IV Infusion Professional, Inc.

 

2

 

5,000 common shares

 

100

%

 

4

--------------------------------------------------------------------------------


 

Loan Party

 

Issuer

 

Number of
Certificate

 

Number and
Class of
Equity Interest

 

Percentage
of Equity Interests

 

Diplomat Pharmacy, Inc.

 

Affinity Biotech, Inc.

 

7

 

2,800 common shares

 

100

%

Diplomat Pharmacy, Inc.

 

Comfort Infusion, Inc.

 

7

 

970 common shares

 

100

%

Diplomat Pharmacy, Inc.

 

WRB Communications, LLC

 

N/A

 

100 common units

 

100

%

Diplomat Pharmacy, Inc.

 

Focus Rx Inc.

 

5

 

100 shares

 

100

%

Diplomat Pharmacy, Inc.

 

Focus Rx Pharmacy Services Inc.

 

6

 

105 shares

 

100

%

Diplomat Pharmacy, Inc.

 

Accurate Rx Pharmacy Consulting, LLC

 

N/A

 

100% membership interest

 

100

%

Accurate Rx Pharmacy Consulting, LLC

 

Accurate Advantage, LLC

 

N/A

 

100% membership interest

 

100

%

Diplomat Pharmacy, Inc.

 

8th Day Software and Consulting, LLC

 

5

 

2,000,000 units

 

100

%

Diplomat Pharmacy, Inc.

 

Pharmaceutical Technologies, Inc.

 

A-59

 

14,530 Class A Voting

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-75

 

15,665 Class B Non-Voting

 

100

%

Pharmaceutical Technologies, Inc.

 

PSC Bellevue, LLC

 

N/A

 

100% membership interest

 

100

%

Pharmaceutical Technologies, Inc.

 

PSC Properties, LLC

 

N/A

 

100% membership interest

 

100

%

 

5

--------------------------------------------------------------------------------


 

Loan Party

 

Issuer

 

Number of
Certificate

 

Number and
Class of
Equity Interest

 

Percentage
of Equity Interests

 

Pharmaceutical Technologies, Inc.

 

PSC Coventry, LLC

 

N/A

 

100% membership interest

 

100

%

Pharmaceutical Technologies, Inc.

 

Pharmaceutical Technologies Independent Practice Association, LLC

 

N/A

 

100% membership interest

 

100

%

Diplomat Pharmacy, Inc.

 

LDI Holding Company, LLC

 

N/A

 

551 units

 

55.1

%

LDI Nautic VII Blocker, Inc.

 

LDI Holding Company, LLC

 

N/A

 

176 units

 

17.6

%

Oak HC/FT LDI Blocker Corp..

 

LDI Holding Company, LLC

 

N/A

 

179 units

 

17.9

%

LDI Nautic VIII-A Blocker, Inc.

 

LDI Holding Company, LLC

 

N/A

 

94 units

 

9.4

%

LDI Holding Company, LLC

 

Leehar Distributors, LLC

 

1

 

100 units

 

100

%

Diplomat Pharmacy, Inc.

 

Diplomat Pharmacy Holdings, Inc.

 

1

 

1,000 shares voting common stock

 

100

%

Diplomat Pharmacy, Inc.

 

LDI Nautic VII Blocker, Inc.

 

3

 

7,317 common shares

 

100

%

Diplomat Pharmacy, Inc.

 

Oak HC/FT LDI Blocker Corp.

 

2

 

100 common shares

 

100

%

Diplomat Pharmacy, Inc.

 

LDI Nautic VIII-A Blocker, Inc.

 

2

 

3,000 common shares

 

100

%

 

6

--------------------------------------------------------------------------------


 

Loan Party

 

Issuer

 

Number of
Certificate

 

Number and
Class of
Equity Interest

 

Percentage
of Equity Interests

 

Diplomat Pharmacy, Inc.

 

Diplomat Clinical Services, LLC

 

N/A

 

100% membership interest

 

100

%

Diplomat Pharmacy, Inc.

 

Ageology LLC

 

N/A

 

22% membership interest

 

22

%

Diplomat Pharmacy, Inc.

 

Physician Resource Management, Inc.

 

N/A

 

19.9% membership interest

 

19.9

%

Diplomat Pharmacy, Inc.

 

Turningpoint Purchasing, LLC

 

N/A

 

11.1% membership interest

 

11.1

%

 

PLEDGED DEBT SECURITIES

 

Global Intercompany Note.

 

7

--------------------------------------------------------------------------------


 

Schedule III to

the Guarantee and

Collateral Agreement

 

INTELLECTUAL PROPERTY

 

Patents and Patent Applications

 

None.

 

--------------------------------------------------------------------------------


 

Intellectual Property

 

Trademarks and Trademark Applications

 

Registered

 

Registered Owner

 

Mark

 

Registration No.

 

Diplomat Pharmacy, Inc.

 

DIPLOMAT SPECIALTY PHARMACY

 

3875888

 

Diplomat Pharmacy, Inc.

 

ENAV

 

3859520

 

Diplomat Pharmacy, Inc.

 

DIPLOMAT

 

4365666

 

Diplomat Pharmacy, Inc.

 

ENVOYHEALTH

 

4734089

 

Diplomat Pharmacy, Inc.

 

[g287251km17i001.gif]

 

5297506

 

BioRx, LLC

 

BIORX & Design

[g287251km17i002.jpg]

 

5332311

 

BioRx, LLC

 

BIORX & Design

[g287251km17i002.jpg]

 

4964735

 

BioRx, LLC

 

BIORX

 

5332310

 

BioRx, LLC

 

BIORX

 

4855829

 

BioRx, LLC

 

THRIVER

 

3857878

 

BioRx, LLC

 

STRAPWRAP

 

3693909

 

BioRx, LLC

 

MYFACTOR

 

5011768

 

 

2

--------------------------------------------------------------------------------


 

Diplomat Specialty Pharmacy of Los Angeles County, Inc.(1)

 

TNH

 

4750978

 

Pharmaceutical Technologies, Inc.

 

P.T.I.

 

2439984

 

Pharmaceutical Technologies, Inc.

 

Integrated HMO Pharmacy

 

3792763

 

Pharmaceutical Technologies, Inc.

 

[g287251km17i003.gif]

 

3787209

 

Pharmaceutical Technologies, Inc.

 

National Pharmaceutical Services

 

2516172

 

Pharmaceutical Technologies, Inc.

 

Pharmaceutical Technologies, Inc.

 

2439987

 

Pharmaceutical Technologies, Inc.

 

NATIONAL PHARMACEUTICAL SERVICES

 

10185599 (Nebraska)

 

Pharmaceutical Technologies, Inc.

 

PTI ADMINISTRATORS

 

10185998 (Nebraska)

 

Leehar Distributors, Inc.

 

[g287251km17i004.jpg]

 

4325798

 

Leehar Distributors, Inc.

 

LDI

 

4901878

 

Leehar Distributors, Inc.

 

[g287251km17i005.jpg]

 

4901880

 

Leehar Distributors, Inc.

 

LDI and Design

[g287251km17i005.jpg]

 

3684956

 

Leehar Distributors, Inc.

 

LDI

 

3684955

 

 

--------------------------------------------------------------------------------

(1)  This trademark is currently held in the name of Valley Campus, Inc., the
prior name of Diplomat Specialty Pharmacy of Los Angeles County, Inc. The
company is in process of updating the name with the USPTO.

 

3

--------------------------------------------------------------------------------


 

Leehar Distributors, Inc.

 

[g287251km17i006.jpg]

 

4332864

 

Leehar Distributors, Inc.

 

LDI INTEGRATED PHARMACY SERVICES

 

N/A (Louisiana)

 

 

Applications

 

Registered Owner

 

Mark

 

Application No.

 

Diplomat Pharmacy, Inc.

 

[g287251km17i007.gif]

 

87052021

 

Diplomat Pharmacy, Inc.

 

[g287251km17i008.gif]

 

87052045

 

Diplomat Pharmacy, Inc.

 

Diplomat Specialty Infusion Group

 

87052045

 

Diplomat Pharmacy, Inc.

 

[g287251km17i009.gif]

 

87550418

 

Diplomat Pharmacy, Inc.

 

[g287251km17i010.gif]

 

87550389

 

Diplomat Pharmacy, Inc.

 

Affinity Biotech

 

87550399

 

Diplomat Pharmacy, Inc.

 

VERIFECT HEALTH

 

87009288

 

 

4

--------------------------------------------------------------------------------


 

Intellectual Property

 

Registered Designs and Design Applications

 

None.

 

5

--------------------------------------------------------------------------------


 

Intellectual Property

 

Copyrights and Copyright Applications

 

None.

 

6

--------------------------------------------------------------------------------


 

Intellectual Property

 

Exclusive Copyright Licenses

 

None.

 

7

--------------------------------------------------------------------------------


 

Schedule IV to

the Guarantee and

Collateral Agreement

 

COMMERCIAL TORT CLAIMS

 

None.

 

--------------------------------------------------------------------------------


 

Exhibit I to the

Guarantee and

Collateral Agreement

 

SUPPLEMENT NO.    dated as of [  ] (this “Supplement”), to the Guarantee and
Collateral Agreement dated as of December 20, 2017 (the “Collateral Agreement”),
among DIPLOMAT PHARMACY, INC., a Delaware corporation (the “Company”), each
subsidiary of the Company listed on Schedule I thereto (each such subsidiary
individually a “Subsidiary Guarantor” and, collectively, the “Subsidiary
Guarantors”; the Subsidiary Guarantors and the Company are referred to
collectively herein as the “Grantors”) and JPMORGAN CHASE BANK, N.A., a national
banking association (“JPMorgan”), as Administrative Agent (in such capacity, the
“Administrative Agent”).

 

A.  Reference is made to the Credit Agreement dated as of December 20, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Company, the lenders from time to time party
thereto and JPMorgan, as Administrative Agent.

 

B.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Collateral Agreement and the Credit
Agreement referred to therein, as applicable.

 

C.  The Guarantors and Grantors have entered into the Collateral Agreement in
order to induce the Lenders and the Issuing Banks to make extensions of credit
to the Company under the Credit Agreement.  Section 7.12 of the Collateral
Agreement provides that additional Subsidiaries may become Domestic Subsidiary
Loan Parties under the Collateral Agreement by execution and delivery of an
instrument in the form of this Supplement.  The undersigned Subsidiary (the “New
Subsidiary”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a Domestic Subsidiary Loan Party under the
Collateral Agreement in order to induce the Lenders and the Issuing Banks to
make additional extensions of credit under the Credit Agreement and as
consideration for such extensions of credit previously made.

 

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

 

SECTION 1.  In accordance with Section 7.12 of the Collateral Agreement, the New
Subsidiary by its signature below becomes a Loan Party, a Domestic Subsidiary
Loan Party, a Guarantor and a Grantor under the Collateral Agreement with the
same force and effect as if originally named therein as such, and the New
Subsidiary hereby (a) agrees to all the terms and provisions of the Collateral
Agreement applicable to it in such capacities and (b) represents and warrants
that the representations and warranties made by it in such capacities thereunder
are true and correct in all material respects on and as of the date of this
Supplement (the “Closing Date”).  In furtherance of the foregoing, the New
Subsidiary, as security for the payment in full of the Obligations (as defined
in the Collateral Agreement), does hereby create and grant to the Administrative
Agent, its successors and assigns, for the benefit of the

 

--------------------------------------------------------------------------------


 

Secured Parties, their successors and assigns, a security interest in and lien
on all of the New Subsidiary’s right, title and interest in, to and under the
Collateral (as defined in the Collateral Agreement) of the New Subsidiary.  Each
reference to a “Loan Party,” “Domestic Subsidiary Loan Party,” “Guarantor” or
“Grantor” in the Collateral Agreement shall be deemed to include the New
Subsidiary.  The Collateral Agreement is hereby incorporated herein by
reference.

 

SECTION 2.  The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

SECTION 3.  This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when a counterpart hereof
executed on behalf of the New Subsidiary shall have been delivered to the
Administrative Agent and a counterpart hereof shall have been executed on behalf
of the Administrative Agent.  Delivery of an executed counterpart of a signature
page of this Supplement by facsimile or other electronic imaging shall be
effective as delivery of a manually executed counterpart of this Supplement.

 

SECTION 4.  The New Subsidiary hereby represents and warrants that
(a) Schedule I sets forth, as of the Closing Date, the true and correct legal
name of the New Subsidiary, its jurisdiction of organization and the location of
its chief executive office; (b) Schedule II sets forth, as of the Closing Date,
a true and complete list of (i) all the Pledged Equity Interests owned by the
New Subsidiary and the percentage of the issued and outstanding units of each
class of the Equity Interests of the issuer thereof represented by the Pledged
Equity Interests owned by the New Subsidiary and (ii) all the Pledged Debt
Securities owned by the New Subsidiary; (c)  Schedule III sets forth, as of the
Closing Date, a true and complete list of (i) all Patents that have been granted
by the United States Patent and Trademark Office, (ii) all Copyrights that have
been registered with the United States Copyright Office, (iii) all Trademarks
that have been registered with the United States Patent and Trademark Office and
Trademarks for which United States registration applications are pending and
(iv) all exclusive Patent Licenses, Trademark Licenses and Copyright Licenses
under which such Grantor is a licensee and that, in the case of clauses (i),
(ii) and (iii) are owned by the New Subsidiary, in each case truly and
completely specifying the name of the registered owner, title, type or mark,
registration or application number, expiration date (if already registered) or
filing date, a brief description thereof and, if applicable, the licensee and
licensor; and (d) Schedule IV sets forth, as of the Closing Date, each
Commercial Tort Claim in respect of which a complaint or counterclaim has been
filed by the New Subsidiary seeking damages in an amount reasonably estimated to
exceed $5,000,000, including a summary description of such claim.

 

2

--------------------------------------------------------------------------------


 

SECTION 5.  Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.

 

SECTION 6.  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 7.  Any provision of this Supplement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction

 

SECTION 8.  All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Collateral Agreement.

 

SECTION 9.  The New Subsidiary agrees to reimburse the Administrative Agent for
its reasonable and documented out-of-pocket expenses, including the reasonable
and documented fees, charges and disbursements of counsel, incurred by it in
connection with this Supplement, including the preparation, execution and
delivery thereof.

 

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Collateral Agreement as of the day and year
first above written.

 

 

[NAME OF NEW SUBSIDIARY],

 

 

 

by

 

 

 

Name:

 

 

Title:

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

by

 

 

 

Name:

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

Schedule I

to Supplement No.    to the

Guarantee and

Collateral Agreement

 

SCHEDULE I

 

New Subsidiary Information

 

Name

 

Jurisdiction of Organization

 

Chief Executive Office

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule II

to Supplement No.    to the

Guarantee and

Collateral Agreement

 

SCHEDULE II

 

Pledged Equity Interests

 

Loan Party

 

Issuer

 

Certificate Number

 

Number and
Class of
Equity Interests

 

Percentage
of Equity Interests

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledged Debt Securities

 

Loan Party Creditor

 

Debtor

 

Type

 

Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule III

to Supplement No.    to the

Guarantee and

Collateral Agreement

 

SCHEDULE III

 

Intellectual Property

 

--------------------------------------------------------------------------------


 

Schedule IV

to Supplement No.    to the

Guarantee and

Collateral Agreement

 

SCHEDULE IV

 

Commercial Tort Claims

 

--------------------------------------------------------------------------------


 

Exhibit II-A to

Guarantee and Collateral Agreement

 

[FORM OF] PATENT SECURITY AGREEMENT dated as of [·], 2017 (this “Agreement”),
among Diplomat Pharmacy, Inc. (the “Company”), the other Domestic Subsidiary
Loan Parties from time to time party hereto and JPMorgan Chase Bank, N.A.
(“JPMorgan”), as Administrative Agent.

 

Reference is made to (a) the Credit Agreement dated as of December 20, 2017, (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Company, the Lenders from time to time party
thereto and JPMorgan, as Administrative Agent, and (b) the Guarantee and
Collateral Agreement dated as of December 20, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, the “Collateral
Agreement”), among the Company, the other Domestic Subsidiary Loan Parties from
time to time party thereto and JPMorgan, as Administrative Agent.  The Lenders
and the Issuing Banks have agreed to extend credit to the Company subject to the
terms and conditions set forth in the Credit Agreement.  The obligations of the
Lenders and the Issuing Banks to extend such credit are conditioned upon, among
other things, the execution and delivery of this Agreement. The Domestic
Subsidiary Loan Parties party hereto (other than the Company) are Affiliates of
the Company and will derive substantial benefits from the extension of credit to
the Company pursuant to the Credit Agreement and are willing to execute and
deliver this Agreement in order to induce the Lenders and the Issuing Banks to
extend such credit.  Accordingly, the parties hereto agree as follows:

 

SECTION 1.  Terms.  Each capitalized term used but not otherwise defined herein
shall have the meaning specified in the Credit Agreement or the Collateral
Agreement, as applicable.  The rules of construction specified in Section 1.03
of the Credit Agreement also apply to this Agreement, mutatis mutandis.

 

SECTION 2.  Grant of Security Interest.  As security for the payment in full of
the Obligations, each Grantor pursuant to the Collateral Agreement did, and
hereby does, grant to the Administrative Agent, its successors and assigns, for
the benefit of the Secured Parties, a security interest in all right, title and
interest in, to and under any and all of the following assets now owned or at
any time hereafter acquired by such Grantor or in, to or under which such
Grantor now has or at any time hereafter may acquire any right, title or
interest (collectively, the “Patent Collateral”):

 

(a)(i) all letters patent of the United States of America or the equivalent
thereof in any other country, all registrations and recordings thereof and all
applications for letters patent of the United States of America or the
equivalent thereof in any other country or any political subdivision thereof,
including registrations, recordings and pending applications in the United
States Patent and Trademark Office or any similar offices in any other country
or any political subdivision thereof, including, in the case of any Grantor, any
of the foregoing set forth under its name on Schedule I, and (ii) all reissues,
continuations, divisionals, continuations-in-part, reexaminations, supplemental
examinations, inter partes reviews, renewals, adjustments or extensions thereof,
and the

 

--------------------------------------------------------------------------------


 

inventions disclosed or claimed therein, including the right to make, have made,
use, sell, offer to sell, import or export the inventions disclosed or claimed
therein; and

 

(b) all exclusive Patent Licenses under which any Grantor is a licensee,
including those listed on Schedule I.

 

SECTION 3. Collateral Agreement.  The security interests granted to the
Administrative Agent herein are granted in furtherance, and not in limitation
of, the security interests granted to the Administrative Agent pursuant to the
Collateral Agreement.  Each Grantor hereby acknowledges and affirms that the
rights and remedies of the Administrative Agent with respect to the Patent
Collateral are more fully set forth in the Collateral Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein.  In the event of any conflict between the terms of this Agreement
and the Collateral Agreement, the terms of the Collateral Agreement shall
govern.

 

SECTION 4. Counterparts.  This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

[Signature Pages Follow]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

[NAME OF GRANTOR],

 

 

 

by

 

 

 

Name:

 

 

Title:

 

 

 

JPMORGAN CHASE BANK, N.A., as

 

Administrative Agent,

 

 

 

by

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Patents Owned by [Name of Grantor](2)

 

U.S. Patent Registrations(3)

 

Type

 

Registration No.

 

 

 

 

 

 

 

 

 

 

U.S. Patent Applications(4)

 

Type

 

Application No.

 

 

 

 

 

 

 

 

 

 

Exclusive Patent Licenses

 

Licensee

 

Licensor

 

Type

 

Registration No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(2)  Make a separate page of Schedule III for each Grantor and state if no
Patents are owned.

(3)  List in numerical order by Registration No.

(4)  List in numerical order by Application No.

 

--------------------------------------------------------------------------------


 

Exhibit II-B to

Guarantee and Collateral Agreement

 

[FORM OF] TRADEMARK SECURITY AGREEMENT dated as of [·], 2017 (this “Agreement”),
among Diplomat Pharmacy, Inc. (the “Company”), the other Domestic Subsidiary
Loan Parties from time to time party hereto and JPMorgan Chase Bank, N.A.
(“JPMorgan”), as Administrative Agent.

 

Reference is made to (a) the Credit Agreement dated as of December 20, 2017, (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Company, the Lenders from time to time party
thereto and JPMorgan, as Administrative Agent, and (b) the Guarantee and
Collateral Agreement dated as of December 20, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, the “Collateral
Agreement”), among the Company, the other Domestic Subsidiary Loan Parties from
time to time party thereto and JPMorgan, as Administrative Agent.  The Lenders
and the Issuing Banks have agreed to extend credit to the Company subject to the
terms and conditions set forth in the Credit Agreement.  The obligations of the
Lenders and the Issuing Banks to extend such credit are conditioned upon, among
other things, the execution and delivery of this Agreement. The Domestic
Subsidiary Loan Parties party hereto (other than the Company) are Affiliates of
the Company and will derive substantial benefits from the extension of credit to
the Company pursuant to the Credit Agreement and are willing to execute and
deliver this Agreement in order to induce the Lenders and the Issuing Banks to
extend such credit.  Accordingly, the parties hereto agree as follows:

 

SECTION 1.  Terms.  Each capitalized term used but not otherwise defined herein
shall have the meaning specified in the Credit Agreement or the Collateral
Agreement, as applicable.  The rules of construction specified in Section 1.03
of the Credit Agreement also apply to this Agreement, mutatis mutandis.

 

SECTION 2.  Grant of Security Interest.  As security for the payment in full of
the Obligations, each Grantor pursuant to the Collateral Agreement did, and
hereby does, grant to the Administrative Agent, its successors and assigns, for
the benefit of the Secured Parties, a security interest in all right, title and
interest in, to and under any and all of the following assets now owned or at
any time hereafter acquired by such Grantor or in, to or under which such
Grantor now has or at any time hereafter may acquire any right, title or
interest (collectively, the “Trademark Collateral”):

 

(a)(i) all trademarks, service marks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, trade dress,
logos, domain names, global top level domain names, other source or business
identifiers, designs and general intangibles of like nature, all registrations
and recordings thereof, and all registration and recording applications filed in
connection therewith, including registrations and use based registration
applications in the United States Patent and Trademark Office or any similar
office in any State of the United States of America or any other country or any
political subdivision thereof, all extensions or renewals thereof, and all
common law rights related thereto, including, in the case of any Grantor, any of

 

--------------------------------------------------------------------------------


 

the foregoing set forth under its name on Schedule II and (ii) all goodwill
associated therewith or symbolized thereby ; and

 

(b) all exclusive Trademark Licenses under which any Grantor is a licensee,
including those listed on Schedule I.

 

SECTION 3. Collateral Agreement.  The security interests granted to the
Administrative Agent herein are granted in furtherance, and not in limitation
of, the security interests granted to the Administrative Agent pursuant to the
Collateral Agreement.  Each Grantor hereby acknowledges and affirms that the
rights and remedies of the Administrative Agent with respect to the Trademark
Collateral are more fully set forth in the Collateral Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein.  In the event of any conflict between the terms of this Agreement
and the Collateral Agreement, the terms of the Collateral Agreement shall
govern.

 

SECTION 4. Counterparts.  This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

[Signature Pages Follow]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

[NAME OF GRANTOR],

 

 

 

by

 

 

 

Name:

 

 

Title:

 

 

 

JPMORGAN CHASE BANK, N.A., as

 

Administrative Agent,

 

 

 

by

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Trademarks/Trade Names Owned by [Name of Grantor](1)

 

U.S. Trademark Registrations(2)

 

Mark

 

Registration No.

 

 

 

 

 

 

 

 

 

 

Use Based U.S. Trademark Applications

 

Mark

 

Application No.

 

 

 

 

 

 

 

 

 

 

State Trademark Registrations(3)

 

State

 

Mark

 

Registration No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exclusive Trademark Licenses

 

Licensee

 

Licensor

 

Mark

 

Registration No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)  Make a separate page of Schedule III for each Grantor and state if no
Trademarks/trade names are owned.

(2)  List in numerical order by Registration No.

(3)  List in alphabetical order by state and numerical order by Registration
No. within each state.

 

--------------------------------------------------------------------------------


 

Exhibit II-C to

Guarantee and Collateral Agreement

 

[FORM OF] COPYRIGHT SECURITY AGREEMENT dated as of [·], 2017 (this “Agreement”),
among Diplomat Pharmacy, Inc. (the “Company”), the other Domestic Subsidiary
Loan Parties from time to time party hereto and JPMorgan Chase Bank, N.A.
(“JPMorgan”), as Administrative Agent.

 

Reference is made to (a) the Credit Agreement dated as of December 20, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Company, the Lenders from time to time party
thereto and JPMorgan, as Administrative Agent, and (b) the Guarantee and
Collateral Agreement dated as of December 20, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, the “Collateral
Agreement”), among the Company, the other Domestic Subsidiary Loan Parties from
time to time party thereto and JPMorgan, as Administrative Agent.  The Lenders
and the Issuing Banks have agreed to extend credit to the Company subject to the
terms and conditions set forth in the Credit Agreement.  The obligations of the
Lenders and the Issuing Banks to extend such credit are conditioned upon, among
other things, the execution and delivery of this Agreement.  The Domestic
Subsidiary Loan Parties party hereto (other than the Company) are Affiliates of
the Company and will derive substantial benefits from the extension of credit to
the Company pursuant to the Credit Agreement and are willing to execute and
deliver this Agreement in order to induce the Lenders and the Issuing Banks to
extend such credit.  Accordingly, the parties hereto agree as follows:

 

SECTION 1.  Terms.  Each capitalized term used but not otherwise defined herein
shall have the meaning specified in the Credit Agreement or the Collateral
Agreement, as applicable.  The rules of construction specified in Section 1.03
of the Credit Agreement also apply to this Agreement, mutatis mutandis.

 

SECTION 2.  Grant of Security Interest.  As security for the payment in full of
the Obligations, each Grantor pursuant to the Collateral Agreement did, and
hereby does, grant to the Administrative Agent, its successors and assigns, for
the benefit of the Secured Parties, a security interest in all right, title and
interest in, to and under any and all of the following assets now owned or at
any time hereafter acquired by such Grantor or in, to or under which such
Grantor now has or at any time hereafter may acquire any right, title or
interest (collectively, the “Copyright Collateral”):

 

(a) (i) all copyright rights in any work subject to the copyright laws of the
United States of America or any other country or any political subdivision
thereof, whether as author, assignee, transferee or otherwise, (ii) all
registrations and applications for registration of any such copyright in the
United States of America or any other country, including, registrations,
recordings, supplemental registrations, pending applications for registration,
and renewals in the United States Copyright Office (or any similar office in any
other country or any political subdivision thereof), including, in the case of
any Grantor, any of the foregoing set forth under its name on Schedule I and
(iii) any other adjacent or other rights related or appurtenant to the
foregoing, including moral rights; and

 

--------------------------------------------------------------------------------


 

(b) all exclusive Copyright Licenses under which any Grantor is a licensee,
including those listed on Schedule I.

 

SECTION 3. Collateral Agreement.  The security interests granted to the
Administrative Agent herein are granted in furtherance, and not in limitation
of, the security interests granted to the Administrative Agent pursuant to the
Collateral Agreement.  Each Grantor hereby acknowledges and affirms that the
rights and remedies of the Administrative Agent with respect to the Copyright
Collateral are more fully set forth in the Collateral Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein.  In the event of any conflict between the terms of this Agreement
and the Collateral Agreement, the terms of the Collateral Agreement shall
govern.

 

SECTION 4. Counterparts.  This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

[Signature Pages Follow]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

[NAME OF GRANTOR],

 

 

 

by

 

 

 

Name:

 

 

Title:

 

 

 

JPMORGAN CHASE BANK, N.A., as

 

Administrative Agent,

 

 

 

by

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Copyrights

 

Registered Owner

 

Title

 

Copyright Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Copyright Applications

 

Registered Owner

 

Title

 

Application Number

 

Filing Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exclusive Copyright Licenses

 

Licensee

 

Licensor

 

Title

 

Copyright Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------